Exhibit 10.4

Execution Copy

 

 

 

CREDIT AGREEMENT (TERM LOAN A)

Dated as of July 31, 2012

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

SOCIÉTÉ GÉNÉRALE,

as the Term Loan A Administrative Agent

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee and

CONSTRUCTION/TERM LOAN LENDERS PARTY TO THIS AGREEMENT

FROM TIME TO TIME,

and for the benefit of

CREDIT SUISSE SECURITIES (USA) LLC,

HSBC SECURITIES (USA), INC.,

MORGAN STANLEY SENIOR FUNDING, INC., and

ROYAL BANK OF CANADA,

as Joint Lead Arrangers, Joint Lead Bookrunners and Co-Documentation Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers, Joint Lead Bookrunners and Co-Syndication Agents

SOCIÉTÉ GÉNÉRALE,

as Co-Documentation Agent

SG AMERICAS SECURITIES, LLC and

UNION BANK, N.A.,

as Joint Lead Arrangers and Joint Lead Bookrunners

DEUTSCHE BANK TRUST COMPANY AMERICAS, and

STANDARD CHARTERED BANK,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

   DEFINITIONS AND INTERPRETATION      2   

Section 1.01

   Defined Terms      2   

Section 1.02

   Principles of Interpretation      2   

Section 1.03

   UCC Terms      2   

Section 1.04

   Accounting and Financial Determinations      2   

Section 1.05

   Loan Tranches      2   

ARTICLE II              

   COMMITMENTS AND BORROWING      3   

Section 2.01

   Construction/Term Loans      3   

Section 2.02

   Notice of Borrowings      4   

Section 2.03

   Borrowing of Loans      5   

Section 2.04

   Termination or Reduction of Commitments      8   

ARTICLE III

   REPAYMENTS, PREPAYMENTS, INTEREST AND FEES      8   

Section 3.01

   Repayment of Construction/Term Loan Borrowings      8   

Section 3.02

   Interest Payment Dates      9   

Section 3.03

   Interest Rates      9   

Section 3.04

   Conversion Options      10   

Section 3.05

   Post-Maturity Interest Rates; Default Interest Rates      11   

Section 3.06

   Interest Rate Determination      11   

Section 3.07

   Computation of Interest and Fees      11   

Section 3.08

   Optional Prepayment      12   

Section 3.09

   Mandatory Prepayment      13   

Section 3.10

   Termination of Interest Rate Protection Agreement in Connection with Any
Prepayment      14   

Section 3.11

   Time and Place of Payments      15   

Section 3.12

   Borrowings and Payments Generally      15   

Section 3.13

   Fees      16   

Section 3.14

   Pro Rata Treatment      17   

Section 3.15

   Sharing of Payments      17   

 

i



--------------------------------------------------------------------------------

          Page  

ARTICLE IV              

   LIBOR AND TAX PROVISIONS      18   

Section 4.01

   LIBOR Lending Unlawful      18   

Section 4.02

   Inability to Determine LIBOR      19   

Section 4.03

   Increased Costs      19   

Section 4.04

   Obligation to Mitigate      21   

Section 4.05

   Funding Losses      23   

Section 4.06

   Taxes      24   

ARTICLE V

   REPRESENTATIONS AND WARRANTIES      29   

ARTICLE VI

   CONDITIONS PRECEDENT      29   

Section 6.01

   Conditions to Closing Date      29   

Section 6.02

   Conditions to Initial Advance      37   

Section 6.03

   Conditions to Second Advance      40   

Section 6.04

   Conditions to Each Construction/Term Loan Borrowing      42   

Section 6.05

   Conditions to Project Completion Date      46   

ARTICLE VII

   COVENANTS      50   

Section 7.01

   Covenants      50   

ARTICLE VIII

   DEFAULT AND ENFORCEMENT      50   

Section 8.01

   Events of Default      50   

Section 8.02

   Acceleration Upon Bankruptcy      50   

Section 8.03

   Acceleration Upon Other Event of Default      50   

Section 8.04

   Action Upon Event of Default      51   

Section 8.05

   Application of Proceeds      52   

ARTICLE IX

   THE TERM LOAN A ADMINISTRATIVE AGENT      53   

Section 9.01

   Appointment and Authority      53   

Section 9.02

   Rights as a Lender or Term Loan A Credit Agreement Interest Rate Protection
Provider      54   

Section 9.03

   Exculpatory Provisions      54   

Section 9.04

   Reliance by Term Loan A Administrative Agent      55   

Section 9.05

   Delegation of Duties      56   

Section 9.06

   Indemnification by the Lenders      56   

Section 9.07

   Resignation or Removal of Term Loan A Administrative Agent      57   

Section 9.08

   No Amendment to Duties of Term Loan A Administrative Agent Without Consent   
  58   

Section 9.09

   Non-Reliance on Term Loan A Administrative Agent and Construction/Term Loan
Lenders      58   

 

ii



--------------------------------------------------------------------------------

          Page  

Section 9.10

   No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication Agent or
Co-Documentation Agent Duties      59   

Section 9.11

   Copies      59   

ARTICLE X                

   MISCELLANEOUS PROVISIONS      59   

Section 10.01

   Amendments, Etc      59   

Section 10.02

   Entire Agreement      61   

Section 10.03

   Applicable Government Rule; Jurisdiction; Etc      62   

Section 10.04

   Assignments      64   

Section 10.05

   Benefits of Agreement      68   

Section 10.06

   Costs and Expenses      69   

Section 10.07

   Counterparts; Effectiveness      70   

Section 10.08

   Indemnification by the Borrower      70   

Section 10.09

   Interest Rate Limitation      72   

Section 10.10

   No Waiver; Cumulative Remedies      73   

Section 10.11

   Notices and Other Communications      73   

Section 10.12

   Patriot Act Notice      76   

Section 10.13

   Payments Set Aside      76   

Section 10.14

   Right of Setoff      76   

Section 10.15

   Severability      77   

Section 10.16

   Survival      77   

Section 10.17

   Treatment of Certain Information; Confidentiality      78   

Section 10.18

   Waiver of Consequential Damages, Etc      79   

Section 10.19

   Waiver of Litigation Payments      80   

Section 10.20

   Reinstatement      80   

Section 10.21

   No Recourse      80   

Section 10.22

   Intercreditor Agreement      81   

Section 10.23

   Termination      81   

SCHEDULES

 

Schedule 2.01 -

   Lenders, Commitments

Schedule 3.01(a) -

   Amortization Schedule

Schedule 6.01(b) -

   Consents

 

iii



--------------------------------------------------------------------------------

          Page

Schedule 6.05(c) -

   Lenders’ Reliability Test Criteria   

Schedule 10.11 -

   Notice Information   

EXHIBITS

 

Exhibit A        

   -        Definitions

Exhibit B

   -    Form of Construction/Term Loan Note

Exhibit C

   -    Form of Borrowing Notice

Exhibit D

   -    Form of Interest Period Notice

Exhibit E-1

   -    Form of Lender Assignment Agreement (Commitment and Loans)

Exhibit E-2

   -    Form of Lender Assignment Agreement (Funded Loans)

Exhibit F

   -    Form of Interest Rate Protection Agreement

Exhibit G

   -    Form of Notice of Project Completion

Exhibit H-1

   -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-2

   -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit H-3

   -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-4

   -    Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (TERM LOAN A) (this “Agreement”), dated as of July 31,
2012, is made among SABINE PASS LIQUEFACTION, LLC, a special purpose limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), SOCIÉTÉ GÉNÉRALE, as Term Loan A Administrative Agent, SOCIÉTÉ
GÉNÉRALE, as Common Security Trustee, each of the Construction/Term Loan Lenders
from time to time party hereto, and for the benefit of THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arranger, Joint Lead Bookrunner and
Co-Syndication Agent, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Joint
Lead Arranger, Joint Lead Bookrunner and Co-Syndication Agent, CREDIT SUISSE
SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Lead Bookrunner and
Co-Documentation Agent, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Joint Lead
Arranger, HSBC SECURITIES (USA), INC., as Joint Lead Arranger, Joint Lead
Bookrunner and Co-Documentation Agent, J.P. MORGAN SECURITIES LLC, as Joint Lead
Arranger, Joint Lead Bookrunner and Co-Syndication Agent, MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Arranger, Joint Lead Bookrunner and
Co-Documentation Agent, ROYAL BANK OF CANADA, as Joint Lead Arranger, Joint Lead
Bookrunner and Co-Documentation Agent, SG AMERICAS SECURITIES, LLC, as Joint
Lead Arranger and Joint Lead Bookrunner, SOCIÉTÉ GÉNÉRALE, as Co-Documentation
Agent, STANDARD CHARTERED BANK, as Joint Lead Arranger, and UNION BANK, N.A., as
Joint Lead Arranger and Joint Lead Bookrunner.

WHEREAS, Sabine Pass LNG, L.P. (“Sabine Pass LNG”), an indirect wholly owned
subsidiary of Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates
the Sabine Pass LNG Terminal (the “Sabine Pass Terminal”) located in Cameron
Parish, Louisiana. The Sabine Pass Terminal has liquefied natural gas (“LNG”)
regasification and send-out capacity of approximately 4.3 Bcf/d, storage
capacity of approximately 16.9 Bcfe and two marine berths;

WHEREAS, the Borrower intends to design, detail engineer, develop, procure,
construct, install, complete, own, operate and maintain two liquefaction trains,
each with a nominal production capacity of at least 182,500,000 MMBtu per year
(as more fully described in the Common Terms Agreement, the “Project”), that
will add liquefaction services at the Sabine Pass Terminal and convert the
Sabine Pass Terminal into a facility capable of liquefying and exporting
domestic U.S. natural gas in addition to importing and regasifying
foreign-sourced LNG;

WHEREAS, the Borrower has requested that the Construction/Term Loan Lenders
establish a credit facility in order to provide funds which are to be used to
partially finance such design, detailed engineering, development, procurement,
construction, installation, completion, ownership, operation and maintenance of
the Project, to pay certain fees and expenses associated with this Agreement and
the Construction/Term Loans, to fund the Debt Service Reserve Account, to fund
operating and working capital expenses of the Project, and as further described
herein; and



--------------------------------------------------------------------------------

WHEREAS, the Construction/Term Loan Lenders are willing to make such credit
facility available upon and subject to the terms and conditions hereinafter set
forth.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Unless the context shall otherwise require, or
unless otherwise defined herein in Exhibit A, capitalized terms used herein
shall have the meanings provided in the Common Terms Agreement.

Section 1.02 Principles of Interpretation. Unless the context shall otherwise
require, or unless otherwise provided herein, this Agreement shall be governed
by the principles of interpretation in Section 1.2 (Interpretation) of the
Common Terms Agreement, mutatis mutandis.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

Section 1.05 Loan Tranches. Construction/Term Loans and Construction/Term Loan
Commitments are made, treated, assigned and referred to in Tranches for certain
limited purposes under this Agreement. Except as otherwise expressly set forth
in this Agreement, all Construction/Term Loans and all Construction/Term Loan
Commitments shall be identical, without regard to Tranche, including (in the
case of outstanding Construction/Term Loans) rights to payment of principal,
interest, Fees or other Obligations under this Agreement or any other Financing
Documents, rights to exercise remedies, rights to share in Collateral securing
any such Construction/Term Loan and rights to give or withhold any approval,
consent, authorization or vote required or permitted to be given by or on behalf
of any Construction/Term Loan Lender under this Agreement or any other Financing
Document.

 

2



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Construction/Term Loans. (a) Each Construction/Term Loan Lender,
severally and not jointly, shall make loans (each such loan, a
“Construction/Term Loan”) to the Borrower in an aggregate principal amount not
in excess of the Construction/Term Loan Commitment with respect to the
applicable Tranche of such Construction/Term Loan Lender, if any, with respect
to such Tranche, from time to time during the Availability Period but not more
frequently than monthly; provided that, after giving effect to the making of any
Construction/Term Loans, the aggregate outstanding principal amount of all
Construction/Term Loans shall not exceed the Aggregate Construction/Term Loan
Commitment and the aggregate outstanding principal amount of all
Construction/Term Loans of any Tranche shall not exceed the Aggregate Tranche
Commitment for such Tranche. The Construction/ Term Loans shall be made in the
following order:

(i) first under Tranche 1 until all Tranche 1 Construction/Term Loan Commitments
are used, then;

(ii) second under Tranche 2 until all Tranche 2 Construction/Term Loan
Commitments are used, then

(iii) third under Tranche 3 until all Tranche 3 Construction/Term Loan
Commitments are used, then

(iv) fourth under Tranche 4 until all Tranche 4 Construction/Term Loan
Commitments are used.

(b) Each Construction/Term Loan Borrowing, which may include Construction/Term
Loans from more than one Tranche, shall be in an aggregate amount of not less
than five million Dollars ($5,000,000) and an integral multiple of one million
Dollars ($1,000,000).

(c) Proceeds of the Construction/Term Loans made on the date of the Initial
Advance shall be deposited into the Term Loan A Initial Advance Account and the
proceeds of all other Construction/Term Loans shall be deposited into the
Construction Account, in each case, to solely fund, subject to the terms and
conditions set forth herein:

 

3



--------------------------------------------------------------------------------

(A) Project Costs;

(B) pursuant to Section 2.03(d) (Borrowing of Loans), the Debt Service Reserve
Account up to the Required Debt Service Reserve Amount; and

(C) pursuant to Section 2.03(d) (Borrowing of Loans), return of equity and
subordinated debt funding to the Sponsor or its Affiliates up to an amount that
will result in the Senior Debt being not more than 65% of Total Capitalization.

(d) Construction/Term Loans repaid or prepaid may not be reborrowed.

Section 2.02 Notice of Borrowings. (a) From time to time, but no more frequently
than monthly, subject to the limitations set forth in Section 2.01
(Construction/Term Loans) the Borrower may request a Construction/Term Loan
Borrowing by delivering to the Term Loan A Administrative Agent a properly
completed Borrowing Notice not later than 12:00 p.m., New York City time, on or
before the third Business Day prior to the proposed Borrowing Date in the case
of Construction/Term Loans that are LIBO Loans and on or before the first
Business Day prior to the proposed Borrowing Date in the case of
Construction/Term Loans that are Base Rate Loans.

(b) Each Borrowing Notice delivered pursuant to this Section 2.02 shall be
irrevocable and shall refer to this Agreement and specify (i) the requested
Borrowing Date (which shall be a Business Day), (ii) the amount of such
requested Construction/Term Loan Borrowing, (iii) whether the requested
Construction/Term Loan Borrowing is of LIBO Loans or Base Rate Loans, (iv) in
the case of a proposed Construction/Term Loan Borrowing of LIBO Loans, the
Borrower’s election with respect to the duration of the initial Interest Period
applicable to such LIBO Loans, which Interest Periods shall be one (1), two (2),
three (3), or six (6) months in length and (v) that each of the conditions
precedent to such Construction/Term Loan Borrowing has been satisfied or waived.

(c) The Term Loan A Administrative Agent shall promptly advise each
Construction/Term Loan Lender that has a Construction/Term Loan Commitment under
the Tranche that is to fund any portion of the applicable Construction/Term Loan
Borrowing of any Borrowing Notice delivered pursuant to this Section 2.02,
together with each such Construction/Term Loan Lender’s Construction/Term Loan
Commitment Percentage of the requested Construction/Term Loan Borrowing.

 

4



--------------------------------------------------------------------------------

Section 2.03 Borrowing of Loans. (a) Subject to clause (c) below, each
Construction/Term Loan Lender shall make a Construction/Term Loan in the amount
of its Construction/Term Loan Commitment Percentage of each Construction/Term
Loan Borrowing on the proposed Borrowing Date by wire transfer of immediately
available funds to the Term Loan A Administrative Agent, not later than 1:00
p.m., New York City time, and the Term Loan A Administrative Agent shall deposit
the amounts so received as set forth in Section 2.01(c) (Construction/Term
Loans) for application in accordance with Sections 5.02(b) and (e) (Construction
Account) of the Accounts Agreement; provided that, if a Construction/Term Loan
Borrowing does not occur on the proposed Borrowing Date because any condition
precedent to such requested Construction/Term Loan Borrowing herein specified
has not been met, the Term Loan A Administrative Agent shall return the amounts
so received to each Construction/Term Loan Lender without interest as soon as
possible.

(b) Subject to Section 4.04 (Obligation to Mitigate), each Construction/Term
Loan Lender may (without relieving the Borrower of its obligation to repay a
Construction/Term Loan in accordance with the terms of this Agreement and the
Construction/Term Loan Notes) at its option fulfill its Construction/Term Loan
Commitments with respect to any such Construction/Term Loan by causing any
domestic or foreign branch or Affiliate of such Construction/Term Loan Lender to
make such Construction/Term Loan.

(c) Unless the Term Loan A Administrative Agent has been notified in writing by
any Construction/Term Loan Lender prior to a proposed Borrowing Date that such
Construction/Term Loan Lender will not make available to the Term Loan A
Administrative Agent its portion of the Construction/Term Loan Borrowing
proposed to be made on such date, the Term Loan A Administrative Agent may
assume that such Construction/Term Loan Lender has made such amounts available
to the Term Loan A Administrative Agent on such date and the Term Loan A
Administrative Agent in its sole discretion may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Term Loan A
Administrative Agent by such Construction/Term Loan Lender and the Term Loan A
Administrative Agent has made such amount available to the Borrower, the Term
Loan A Administrative Agent shall be entitled to recover on demand from such
Construction/Term Loan Lender such corresponding amount plus interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Term Loan A Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the Term Loan A
Administrative Agent at an interest rate per annum equal to the Federal Funds
Effective Rate. If such Construction/Term Loan Lender pays such corresponding
amount (together with such interest), then such corresponding amount so paid
shall constitute such Construction/Term Loan Lender’s Construction/Term Loan
included in such Construction/Term Loan Borrowing. If such Construction/Term
Loan Lender does not pay such corresponding amount forthwith upon the Term Loan
A Administrative Agent’s

 

5



--------------------------------------------------------------------------------

demand, the Term Loan A Administrative Agent shall promptly notify the Borrower
and the Borrower shall promptly repay such corresponding amount to the Term Loan
A Administrative Agent plus interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the Term
Loan A Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Term Loan A Administrative Agent at an interest rate
per annum equal to the Base Rate plus the Applicable Margin. If the Term Loan A
Administrative Agent receives payment of the corresponding amount from each of
the Borrower and such Construction/Term Loan Lender, the Term Loan A
Administrative Agent shall promptly remit to the Borrower such corresponding
amount. If the Term Loan A Administrative Agent receives payment of interest on
such corresponding amount from each of the Borrower and such Construction/Term
Loan Lender for an overlapping period, the Term Loan A Administrative Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. Nothing herein shall be deemed to relieve any
Construction/Term Loan Lender from its obligation to fulfill its
Construction/Term Loan Commitments hereunder and any payment by the Borrower
pursuant to this Section 2.03(c) shall be without prejudice to any claim the
Borrower may have against a Construction/Term Loan Lender that shall have failed
to make such payment to the Term Loan A Administrative Agent. The failure of any
Construction/Term Loan Lender to make available to the Term Loan A
Administrative Agent its portion of the Construction/Term Loan Borrowing shall
not relieve any other Construction/Term Loan Lender of its obligations, if any,
hereunder to make available to the Term Loan A Administrative Agent its portion
of the Construction/Term Loan Borrowing on the date of such Construction/Term
Loan Borrowing, but no Construction/Term Loan Lender shall be responsible for
the failure of any other Construction/Term Loan Lender to make available to the
Term Loan A Administrative Agent such other Construction/Term Loan Lender’s
portion of the Construction/Term Loan Borrowing on the date of any
Construction/Term Loan Borrowing. A notice of the Term Loan A Administrative
Agent to any Construction/Term Loan Lender or the Borrower with respect to any
amounts owing under this Section 2.03(c) shall be conclusive, absent manifest
error.

(d) On the Project Completion Date, any amounts on deposit in or standing to the
credit of the Construction Account shall be applied as set forth in
Section 5.02(e) (Construction Account) of the Accounts Agreement.

(e) Each of the Construction/Term Loan Lenders shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Construction/Term Loan Lender resulting from each
Construction/Term Loan made by such Construction/Term Loan Lender, including the
amounts of principal and interest payable and paid to such Construction/Term
Loan Lender from time to time hereunder.

 

6



--------------------------------------------------------------------------------

(f) The Term Loan A Administrative Agent shall maintain at the Term Loan A
Administrative Agent’s office (i) a copy of any Lender Assignment Agreement
delivered to it pursuant to Section 10.04 (Assignments), and (ii) a register for
the recordation, with respect to each Tranche, of the names and addresses of the
Construction/Term Loan Lenders, and all the Construction/Term Loan Commitments
of, and principal amount of and interest on the Construction/Term Loans owing
and paid to, each Construction/Term Loan Lender pursuant to the terms hereof
from time to time and of amounts received by the Term Loan A Administrative
Agent from the Borrower and whether such amounts constitute principal, interest,
fees or other amounts and each Construction/Term Loan Lender’s share thereof
(the “Register”). The Register shall be available for inspection by the
Borrower, any Joint Lead Bookrunner, any Joint Lead Arranger and any
Construction/Term Loan Lender at any reasonable time and from time to time upon
reasonable prior notice.

(g) The entries made by the Term Loan A Administrative Agent in the Register or
the accounts maintained by any Construction/Term Loan Lender shall be conclusive
and binding evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Construction/Term
Loan Lender or the Term Loan A Administrative Agent to maintain such Register or
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Construction/Term Loans in accordance with the terms
of this Agreement. In the event of any conflict between the accounts and records
maintained by any Construction/Term Loan Lender and the accounts and records of
the Term Loan A Administrative Agent in respect of such matters, the accounts
and records of the Term Loan A Administrative Agent shall control in the absence
of manifest error.

(h) The Borrower agrees that in addition to such accounts or records described
in clauses (e) and (f) of this Section 2.03, the Construction/Term Loans made by
each Construction/Term Loan Lender with respect to any Tranche shall, upon the
request of any Construction/Term Loan Lender, be evidenced by a
Construction/Term Loan Note or Construction/Term Loan Notes duly executed on
behalf of the Borrower and shall be dated the date of the Initial Advance (or,
if later, the date of any request therefor by a Construction/Term Loan Lender).
Each such Construction/Term Loan Note shall have all blanks appropriately filled
in, shall specify the Tranche, and shall be payable to such Construction/Term
Loan Lender and its registered assigns in a principal amount equal to the
Construction/Term Loan Commitment with respect to such Tranche of such
Construction/Term Loan Lender; provided that each Construction/Term Loan Lender
may attach schedules to its respective Construction/Term Loan Note(s) and
endorse thereon the date, amount and maturity of its respective
Construction/Term Loan(s) and payments with respect thereto with respect to such
Tranche.

 

7



--------------------------------------------------------------------------------

Section 2.04 Termination or Reduction of Commitments. (a) All unused
Construction/Term Loan Commitments, if any, shall be automatically and
permanently terminated on the last day of the Availability Period.

(b) Upon any payment or prepayment of the Construction/Term Loans pursuant to
Section 3.01 (Repayment of Construction/Term Loan Borrowings), Section 3.08
(Optional Prepayment) or Section 3.09 (Mandatory Prepayment), the Aggregate
Construction/Term Loan Commitment and the Aggregate Tranche Commitments of
Tranches paid or prepaid shall be automatically and permanently reduced in an
amount equal to such payment or prepayment.

(c) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the Aggregate Tranche
Commitments with respect to all Tranches pro rata with respect to the then
outstanding Construction/Term Loan Commitments of all Tranches (in a minimum
amount of ten million Dollars ($10,000,000)), upon not fewer than five
(5) Business Days’ prior written notice to the Term Loan A Administrative Agent
(i) following Substantial Completion of both trains of the Project or (ii) with
written concurrence by the Independent Engineer that the funds under the
cancelled commitment are not necessary to achieve the Project Completion Date on
or prior to the Date Certain.

(d) The Borrower shall have the right to permanently terminate the
Construction/Term Loan Commitments of Non-Consenting Lenders in accordance with
Section 4.04(d) (Obligation to Mitigate).

(e) All unused Construction/Term Loan Commitments, if any, shall be terminated
upon the occurrence of an Event of Default if required pursuant to Section 8.02
(Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon Other Event of
Default) in accordance with the terms thereof.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Construction/Term Loan Borrowings. (a) The Borrower
unconditionally and irrevocably promises to pay to the Term Loan A
Administrative Agent for the ratable account of each Construction/Term Loan
Lender the aggregate outstanding principal amount of the Construction/Term Loans
on each Quarterly Payment Date, in accordance with the Amortization Schedule.

(b) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all
Construction/Term Loans outstanding on such date.

 

8



--------------------------------------------------------------------------------

Section 3.02 Interest Payment Dates. (a) Interest accrued on each
Construction/Term Loan shall be payable, without duplication, on the following
dates (each, an “Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such
Construction/Term Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date;

(iii) with respect to LIBO Loans, (A) on the last day of each applicable
Interest Period, (B) in the case of any Interest Period that has a duration of
more than three months, the day three months after the first day of such
Interest Period, and (C) if applicable, on any date on which such LIBO Loan is
converted to a Base Rate Loan; and

(iv) with respect to Base Rate Loans, on the last day of each Fiscal Quarter or,
if applicable, any date on which such Base Rate Loan is converted to a LIBO
Loan.

(b) Interest accrued on the Construction/Term Loans or other monetary
Obligations after the date such amount is due and payable (whether on the
Maturity Date, any Quarterly Payment Date, any Interest Payment Date, upon
acceleration or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 8.01 (Events of Default) of this Agreement only to the
extent it relates to Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Borrowing
Notice and Interest Period Notice, the LIBO Loans shall accrue interest at a
rate per annum during each Interest Period applicable thereto equal to the sum
of the LIBOR for such Interest Period plus the Applicable Margin for such
Construction/Term Loans.

 

9



--------------------------------------------------------------------------------

(b) On or before 12:00 noon, New York City time, at least three (3) Business
Days prior to the end of each Interest Period for each LIBO Loan, the Borrower
shall deliver to the Term Loan A Administrative Agent an Interest Period Notice
setting forth the Borrower’s election with respect to the duration of the next
Interest Period applicable to such LIBO Loan, which Interest Period shall be one
(1), two (2), three (3), or six (6) months in length; provided, that, if any
Default or Event of Default has occurred and is continuing, all LIBO Loans shall
convert into Base Rate Loans at the end of the then-current Interest Periods (in
which case the Term Loan A Administrative Agent shall so notify the Borrower and
the Construction/Term Loan Lenders). After such Default or Event of Default has
ceased, the Borrower may convert each such Base Rate Loan into a LIBO Loan in
accordance with this Agreement by delivering an Interest Period Notice in
accordance with Section 3.04 (Conversion Options).

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b) above with respect to any LIBO Loan, such LIBO Loan shall
be made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.

(d) All LIBO Loans shall bear interest from (and including) the first day of the
applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than six (6) separate LIBO Construction/Term Loan Borrowings
outstanding at any one time across all Tranches.

(f) Pursuant to each properly delivered Borrowing Notice and Interest Period
Notice, each Base Rate Loan shall accrue interest at a rate per annum equal to
the sum of the Base Rate plus the Applicable Margin for such Construction/Term
Loans.

(g) All Base Rate Loans shall bear interest from and including the date such
Construction/Term Loan is made (or the day on which LIBO Loans are converted to
Base Rate Loans as required under Section 3.03(b) or under ARTICLE IV (LIBOR And
Tax Provisions)) to (but excluding) the date such Construction/Term Loan or
portion thereof is paid at the interest rate determined as applicable to such
Base Rate Loan.

Section 3.04 Conversion Options. The Borrower may elect from time to time to
convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans (subject
to Sections 3.03(e) (Interest Rates), 4.01(LIBOR Lending Unlawful) and 4.02
(Inability to Determine LIBOR)), as the case may be, by delivering a completed
Interest Period Notice to the Term Loan A Administrative Agent notifying the
Term Loan A Administrative Agent of such election no later than 12:00 p.m., New
York City time, on the third (3rd) Business Day preceding the proposed
conversion date (which notice, in the case of conversions to LIBO Loans, shall
specify the length of the initial Interest Period

 

10



--------------------------------------------------------------------------------

therefor), provided that no Base Rate Loan may be converted into a LIBO Loan
when any Event of Default has occurred and is continuing and the Term Loan A
Administrative Agent has determined not to permit such conversions. Upon receipt
of any such notice the Term Loan A Administrative Agent shall promptly notify
each relevant Construction/Term Loan Lender thereof.

Section 3.05 Post-Maturity Interest Rates; Default Interest Rates. If all or a
portion of the principal amount of any Construction/Term Loan is not paid when
due (whether on the Maturity Date, by acceleration or otherwise) or any
Obligation (other than principal on the Construction/Term Loans) is not paid or
deposited when due (whether on the Maturity Date, by acceleration or otherwise),
(i) the outstanding principal amount of all Construction/Term Loans shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto plus two percent (2%) and (ii) all Obligations (other than
principal on the Construction/Term Loans) shall bear interest at a rate per
annum equal to the rate then applicable to Base Rate Loans plus two percent
(2%) (the rate then applicable with respect to clause (i) or (ii), as
applicable, plus such two percent (2%), the “Default Rate”), in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
the amount then due is paid in full (after as well as before judgment).

Section 3.06 Interest Rate Determination. The Term Loan A Administrative Agent
shall determine the interest rate applicable to the Construction/Term Loans and
shall give prompt notice of such determination to the Borrower and the
Construction/Term Loan Lenders. In each such case, the Term Loan A
Administrative Agent’s determination of the applicable interest rate shall be
conclusive in the absence of manifest error.

Section 3.07 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by the Term Loan A
Administrative Agent’s “prime rate” shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All computations of
interest for LIBO Loans, and for Base Rate Loans when the Base Rate is
determined by the Federal Funds Effective Rate, shall be made on the basis of a
360-day year and actual days elapsed.

(b) Interest shall accrue on each Construction/Term Loan for the day on which
the Construction/Term Loan is made, and shall not accrue on a Construction/Term
Loan, or any portion thereof, for the day on which the Construction/Term Loan or
such portion is paid; provided, that, any Construction/Term Loan that is repaid
on the same day on which it is made shall bear interest for one (1) day.

 

11



--------------------------------------------------------------------------------

(c) Each determination by the Term Loan A Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 3.08 Optional Prepayment. (a) The Borrower shall have the right to
prepay the Construction/Term Loans on not less than five (5) Business Days’
prior written notice to the Term Loan A Administrative Agent (i) at any time
with respect to prepayments funded through the use of Replacement Debt and
(ii) at any time following the end of the Availability Period, as provided in
Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms
Agreement, subject to the terms and conditions of Section 3 (Repayment and
Prepayments) of the Common Terms Agreement.

(b) Any partial prepayment of the Construction/Term Loans under this
Section 3.08 shall be in an amount that is not less than the amount specified in
Section 3.2 (Voluntary Prepayment of Secured Debt) of the Common Terms
Agreement.

(c) All prepayments under this Section 3.08 shall be made by the Borrower to
(x) the Term Loan A Administrative Agent for the account of the
Construction/Term Loan Lenders and (y) the Term Loan A Credit Agreement Interest
Rate Protection Providers and shall be applied by the Term Loan A Administrative
Agent in accordance with Section 3.08(d). Each notice of optional prepayment
will be irrevocable, except that a notice of prepayment given by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Term Loan A Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. The Borrower shall pay any Break Costs
incurred by any Credit Agreement Secured Party as a result of such notice and
revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.08(a), the Borrower shall pay to the Term Loan A Administrative Agent
the sum of the following amounts:

(i) the principal (including any required make whole amount) of, and accrued but
unpaid interest on, the Construction/Term Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) except for amounts to be paid to the Term Loan A Credit Agreement Interest
Rate Protection Providers as set forth immediately below, any other Obligations
due in connection with any prepayment under the Financing Documents.

 

12



--------------------------------------------------------------------------------

Additionally, the Borrower shall, in accordance with Section 3.2(c) (Voluntary
Prepayment of Secured Debt) of the Common Terms Agreement, pay to the Term Loan
A Credit Agreement Interest Rate Protection Providers the Term Loan A Hedge
Termination Value payable in respect of any Interest Rate Protection Agreement
to be terminated in connection with such prepayment in accordance with
Section 3.10 (Termination of Interest Rate Protection Agreements in Connection
with Any Prepayment), which terminated Interest Rate Protection Agreement shall
be specified by the Borrower in the notice of prepayment. Payments of principal
of the Construction/Term Loans will be applied pro rata against subsequent
scheduled payments or in inverse order of maturity, at the Borrower’s option
(except as otherwise provided in Section 2.5(k) (Replacement Debt) of the Common
Terms Agreement).

(e) Amounts of any Construction/Term Loans prepaid pursuant to this Section 3.08
may not be reborrowed.

Section 3.09 Mandatory Prepayment. (a) The Borrower shall be required to prepay
the Construction/Term Loans in accordance with Section 3.4 (Mandatory Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.09, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the Term Loan A
Administrative Agent the sum of the following amounts:

(i) the principal (including any required make whole amount) of, and accrued but
unpaid interest on, the Construction/Term Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) except for amounts to be paid to the Term Loan A Credit Agreement Interest
Rate Protection Providers as set forth immediately below, any other Obligations
due in connection with any prepayment under the Financing Documents.

 

13



--------------------------------------------------------------------------------

Additionally, the Borrower shall, in accordance with Section 3.4(b) (Mandatory
Prepayment of Secured Debt) of the Common Terms Agreement, pay to the Term Loan
A Credit Agreement Interest Rate Protection Providers the Term Loan A Hedge
Termination Value payable in respect of any Interest Rate Protection Agreement
to be terminated in connection with such prepayment in accordance with
Section 3.10 (Termination of Interest Rate Protection Agreements in Connection
with Any Prepayment). Payments of principal of the Construction/Term Loans and
Term Loan A Hedge Termination Value will be applied (A) in the case of any
mandatory prepayment pursuant to Section 3.4(a)(v) (Mandatory Prepayment of
Secured Debt) of the Common Terms Agreement, pro rata against subsequent
scheduled payments and (B) in the case of any other mandatory prepayment,
applied in inverse order of maturity.

(c) Amounts of any Construction/Term Loans prepaid pursuant to this Section 3.09
may not be reborrowed.

Section 3.10 Termination of Interest Rate Protection Agreement in Connection
with Any Prepayment. If a voluntary or mandatory prepayment of the
Construction/Term Loans made by the Borrower pursuant to the provisions of
Section 3.08 (Optional Prepayment) and Section 3.09 (Mandatory Prepayment)
hereof would result in the aggregate notional amount of the Interest Rate
Protection Agreements to which the Term Loan A Credit Agreement Interest Rate
Protection Providers are a party exceeding one hundred percent (100%) of the
remaining aggregate outstanding principal amount of the Construction/Term Loans,
the Borrower shall, simultaneously with any voluntary or mandatory prepayment of
the Construction/Term Loans, terminate or, to the extent permitted by the
applicable Interest Rate Protection Agreement, transfer or novate a portion of
such Interest Rate Protection Agreements such that the aggregate notional amount
of such Interest Rate Protection Agreements satisfies the requirements of the
Borrower pursuant to Section 6.11 (Interest Rate Protection Agreements) of the
Common Terms Agreement, and such that the aggregate notional amount of all
Interest Rate Protection Agreements to which the Term Loan A Credit Agreement
Interest Rate Protection Providers are a party is not more than one hundred
percent (100%) of the remaining aggregate outstanding principal amount of
Construction/Term Loans, provided that, any such reduction shall be made, (x) in
the case of any voluntary prepayment of Construction/Term Loans under
Section 3.08 (Optional Prepayment) or any mandatory prepayment of
Construction/Term Loans required pursuant to Section 3.4(a)(v) (Mandatory
Prepayment of Secured Debt) of the Common Terms Agreement, at the Borrower’s
option, pro rata against subsequent scheduled repayments or in inverse order of
maturity of such Interest Rate Protection Agreements and pro rata to all
counterparties to such Interest Rate Protection Agreements with the same
maturity, or (y) in the case of any mandatory prepayment of Construction/Term
Loans under Section 3.09 (Mandatory Prepayment), in the case of any mandatory
prepayment of Construction/Term Loans required pursuant to
Section 3.4(a)(i)-(iv) or (vi)-(vii) (Mandatory Prepayment of

 

14



--------------------------------------------------------------------------------

Secured Debt) of the Common Terms Agreement, in inverse order of maturity of
such Interest Rate Protection Agreements and pro rata to all counterparties to
such Interest Rate Protection Agreements with the same maturity. The amount of
any Hedge Termination Value due in respect of the Interest Rate Protection
Agreements terminated in accordance with this Section 3.10 shall be made by the
Borrower from amounts available with which to make such prepayment.

Section 3.11 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any
Construction/Term Loan or any Fees or other Obligations) hereunder without
setoff, deduction or counterclaim not later than 12:00 noon New York City time
on the date when due in Dollars and in immediately available funds to the Term
Loan A Administrative Agent at the following account: Societe Generale, New York
Branch, A/C# 9051422, ABA# ABA 026-004-226, Attn: Loan Servicing Group, Ref:
Sabine Pass, or at such other office or account as may from time to time be
specified by the Term Loan A Administrative Agent to the Borrower. Funds
received after 12:00 noon New York City time shall be deemed to have been
received by the Term Loan A Administrative Agent on the next succeeding Business
Day.

(b) The Term Loan A Administrative Agent shall promptly remit in immediately
available funds to each Credit Agreement Secured Party its share, if any, of any
payments received by the Term Loan A Administrative Agent for the account of
such Credit Agreement Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Construction/Term Loan or any Fees or other Obligations) hereunder shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment shall (except as otherwise required by the proviso to the definition of
“Interest Period” with respect to LIBO Loans) be made on the immediately
succeeding Business Day, and such increase of time shall in such case be
included in the computation of interest or Fees, if applicable.

Section 3.12 Borrowings and Payments Generally. (a) Unless the Term Loan A
Administrative Agent has received notice from the Borrower prior to the date on
which any payment is due to the Term Loan A Administrative Agent for the account
of the Construction/Term Loan Lenders hereunder that the Borrower will not make
such payment, the Term Loan A Administrative Agent may assume that the Borrower
has made such payment on such date in accordance with this Agreement and may, in
reliance upon such assumption, distribute to the Construction/Term Loan Lenders
the amount due. If the Borrower has not in fact made such payment, then each of
the Construction/Term Loan Lenders severally agrees to repay to the Term Loan A
Administrative Agent forthwith on demand the amount so distributed to such
Construction/Term Loan Lender

 

15



--------------------------------------------------------------------------------

in immediately available funds with interest thereon, for each day from (and
including) the date such amount is distributed to it to (but excluding) the date
of payment to the Term Loan A Administrative Agent, at the Federal Funds
Effective Rate. A notice of the Term Loan A Administrative Agent to any
Construction/Term Loan Lender with respect to any amount owing under this
Section 3.12 shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any Construction/Term Loan Lender
to obtain funds for any Construction/Term Loan in any particular place or manner
or to constitute a representation by any Construction/Term Loan Lender that it
has obtained or will obtain funds for any Construction/Term Loan in any
particular place or manner.

(c) The Borrower hereby authorizes each Construction/Term Loan Lender, if and to
the extent payment owed to such Construction/Term Loan Lender is not made when
due under this Agreement or under the Construction/Term Loan Notes held by such
Construction/Term Loan Lender, to charge from time to time against any or all of
the Borrower’s accounts with such Construction/Term Loan Lender any amount so
due.

Section 3.13 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the Term Loan A
Administrative Agent, for the account of the Construction/Term Loan Lenders
under each Tranche, on the last Business Day of each Fiscal Quarter, a
commitment fee with respect to such Tranche (a “Commitment Fee”) at a rate per
annum equal to 40% of the Applicable Margin applicable to LIBO Loans on the
average daily amount by which the Aggregate Tranche Commitment exceeds the
aggregate outstanding principal amount of the Construction/Term Loans made under
such Tranche during the Fiscal Quarter (or portion thereof) then ended; provided
that all Commitment Fees shall be payable in arrears and computed on the basis
of the actual number of days elapsed in a year of 365 days, as pro-rated for any
partial quarter, as applicable. Notwithstanding the foregoing, the Borrower will
not be required to pay any Commitment Fee to any Construction/Term Loan Lender
with respect to any period in which such Construction/Term Loan Lender was a
Defaulting Lender with respect to any Tranche.

(b) The Borrower agrees to pay or cause to be paid to the Term Loan A
Administrative Agent for the account of the Construction/Term Loan Lenders and
the Term Loan A Administrative Agent, additional fees in the amounts and at the
times from time and time agreed to by the Borrower and the Term Loan A
Administrative Agent, including pursuant to each Fee Letter with a Joint Lead
Arranger.

(c) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

 

16



--------------------------------------------------------------------------------

Section 3.14 Pro Rata Treatment. (a) The portion of any Construction/Term Loan
Borrowing made under any Tranche and, except as otherwise provided in
Section 4.01 (LIBOR Lending Unlawful), each reduction of commitments of any
type, pursuant to Section 2.04 (Termination or Reduction of Commitments) or
otherwise, shall be allocated by the Term Loan A Administrative Agent pro rata
among the Construction/Term Loan Lenders in such Tranche in accordance with
their respective Construction/Term Loan Commitment Percentages with respect to
such Tranche.

(b) Except as otherwise required under Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment) or ARTICLE IV (LIBOR And Tax Provisions),
each payment or prepayment of principal of the Construction/Term Loans shall be
allocated by the Term Loan A Administrative Agent pro rata among the
Construction/Term Loan Lenders in accordance with the respective principal
amounts of their outstanding Construction/Term Loans, and each payment of
interest on the Construction/Term Loans shall be allocated by the Term Loan A
Administrative Agent pro rata among the Construction/Term Loan Lenders in
accordance with the respective interest amounts outstanding on their
Construction/Term Loans. Each payment of the Commitment Fee with respect to a
Tranche shall be allocated by the Term Loan A Administrative Agent pro rata
among the Construction/Term Loan Lenders in such Tranche in accordance with
their respective Construction/Term Loan Commitments with respect to such
Tranche.

Section 3.15 Sharing of Payments. (a) If any Construction/Term Loan Lender
obtains any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Construction/Term Loan
(other than pursuant to the terms of ARTICLE IV (LIBOR And Tax Provisions)) in
excess of its pro rata share of payments then or therewith obtained by all
Construction/Term Loan Lenders holding Construction/Term Loans of such type,
such Construction/Term Loan Lender shall purchase from the other
Construction/Term Loan Lenders (for cash at face value) such participations in
Construction/Term Loans of such type made by them as shall be necessary to cause
such purchasing Construction/Term Loan Lender to share the excess payment or
other recovery ratably with each of them; provided, however, that, if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Construction/Term Loan Lender, the purchase shall be rescinded
and each Construction/Term Loan Lender that has sold a participation to the
purchasing Construction/Term Loan Lender shall repay to the purchasing
Construction/Term Loan Lender the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Construction/Term Loan
Lender’s ratable share (according to the proportion of (x) the amount of such
selling Construction/Term Loan Lender’s required repayment to the purchasing
Construction/Term Loan Lender to (y) the total amount so recovered from the
purchasing Construction/Term Loan Lender) of any interest or other amount paid
or payable by the purchasing Construction/Term Loan Lender in respect of

 

17



--------------------------------------------------------------------------------

the total amount so recovered. The Borrower agrees that any Construction/Term
Loan Lender so purchasing a participation from another Construction/Term Loan
Lender pursuant to this Section 3.15(a) may, to the fullest extent permitted by
law, exercise all its rights of payment (including pursuant to Section 10.14
(Right of Setoff)) with respect to such participation as fully as if such
Construction/Term Loan were the direct creditor of the Borrower in the amount of
such participation. The provisions of this Section shall not be construed to
apply to any payment by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by any Construction/Term
Loan Lender as consideration for the assignment or sale of a participation in
any of its Construction/Term Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Construction/Term Loan Lender receives a secured claim in lieu of a setoff to
which this Section 3.15 applies, such Construction/Term Loan Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Construction/Term Loan Lenders
entitled under this Section 3.15 to share in the benefits of any recovery on
such secured claim.

ARTICLE IV

LIBOR AND TAX PROVISIONS

Section 4.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or,
by reason of a Change in Law, any Construction/Term Loan Lender is unable to
honor its obligation to make or maintain LIBO Loans, then such Construction/Term
Loan Lender will promptly notify the Borrower of such event (with a copy to the
Term Loan A Administrative Agent) and such Construction/Term Loan Lender’s
obligation to make or to continue LIBO Loans, or to convert Base Rate Loans into
LIBO Loans, as the case may be, shall be suspended until such time as such
Construction/Term Loan Lender may again make and maintain LIBO Loans. During
such period of suspension, the Construction/Term Loans that would otherwise be
made by such Construction/Term Loan Lender as LIBO Loans shall be made instead
by such Construction/Term Loan Lender as Base Rate Loans and each
Construction/Term Loan made by such Construction/Term Loan Lender and
outstanding will automatically, on the last day of the then existing Interest
Period therefor if such Construction/Term Loan may lawfully remain outstanding
until the end of such Interest Period, and otherwise immediately, convert into a
Base Rate Loan (or, if such Construction/Term Loan is then a Base Rate Loan,
will continue as a Base Rate Loan). At the Borrower’s request, each
Construction/Term Loan Lender agrees to use reasonable efforts, including using
reasonable efforts to designate a different lending office for funding or
booking its Construction/Term Loans or to assign its rights and obligations
under the Financing Documents to another of its offices, branches or affiliates,
if, in the reasonable judgment

 

18



--------------------------------------------------------------------------------

of such Construction/Term Loan Lender, such designation or assignment (a) would
eliminate or avoid such illegality and (b) would not subject such
Construction/Term Loan Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Construction/Term Loan Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any
Construction/Term Loan Lender in connection with any such designation or
assignment.

Section 4.02 Inability to Determine LIBOR. If prior to the commencement of any
Interest Period for a LIBO Loan:

(a) the Term Loan A Administrative Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the Term Loan A Administrative Agent is advised by the Required Banks that
such Required Banks have reasonably determined that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such Construction/Term
Loan Lenders of making or maintaining their LIBO Loans for such Interest Period;

then the Term Loan A Administrative Agent shall give notice thereof to the
Borrower and the Construction/Term Loan Lenders by telephone or telecopy as
promptly as practicable thereafter and, until the Term Loan A Administrative
Agent notifies the Borrower and the Construction/Term Loan Lenders that the
circumstances giving rise to such notice no longer exist (which notice of
subsequent change in circumstances shall be given as promptly as practical),
(i) any Interest Period Notice that requests the conversion of any
Construction/Term Loan to, or continuation of any Construction/Term Loan as, a
LIBO Loan shall be ineffective and such Construction/Term Loan shall be
converted to a Base Rate Loan on the last day of the Interest Period applicable
thereto, and (ii) if any Borrowing Notice requests a LIBO Loan, such
Construction/Term Loan shall be made as a Base Rate Loan, or, at the election of
the Borrower (upon receipt of the determination to be made by the Required Banks
and only if they are able to agree on such a determination), made as a
Construction/Term Loan bearing interest at such rate as the Required Banks shall
determine adequately reflects the costs to the Construction/Term Loan Lenders of
making such Construction/Term Loans.

Section 4.03 Increased Costs. (a) If any Change in Law shall (1)(A) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Construction/Term Loan Lender; (B) subject the Term Loan A Administrative
Agent or any Construction/Term Loan Lender, or its group, to any Taxes (other
than (i) Other Taxes, and (ii) Taxes described in clauses (a) through (d) of the
definition of Excluded Taxes) on its loans, loan principal, commitments, or
other obligations, or its deposits,

 

19



--------------------------------------------------------------------------------

reserves, other liabilities or capital attributable thereto; or (C) impose on
any Construction/Term Loan Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBO Loans made by such
Construction/Term Loan Lender; and (2) the result of any of the foregoing shall
be to increase the cost to such Person of making or maintaining any
Construction/Term Loan (or of maintaining its obligation to make any such
Construction/Term Loan) to the Borrower or to reduce the amount of any sum
received or receivable by such Person hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Person such additional amount
or amounts as will compensate such Person for such additional costs incurred or
reduction suffered (except to the extent the Borrower is excused from payment
pursuant to Section 4.04 (Obligation to Mitigate)).

(b) If any Construction/Term Loan Lender reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Construction/Term Loan Lender’s capital
or (without duplication) on the capital of such Construction/Term Loan Lender’s
holding company, if any, as a consequence of this Agreement or any of the
Construction/Term Loans made by such Construction/Term Loan Lender, to a level
below that which such Construction/Term Loan Lender, or such Construction/Term
Loan Lender’s holding company, could have achieved but for such Change in Law
(taking into consideration such Construction/Term Loan Lender’s policies and the
policies of such Construction/Term Loan Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon notice by such
Construction/Term Loan Lender, the Borrower shall pay within thirty (30) days
following the receipt of such notice to such Construction/Term Loan Lender such
additional amount or amounts as will compensate such Construction/Term Loan
Lender or (without duplication) such Construction/Term Loan Lender’s holding
company in full for any such reduction suffered (except to the extent the
Borrower is excused from payment pursuant to Section 4.04 (Obligation to
Mitigate)). In determining such amount, such Construction/Term Loan Lender may
use any method of averaging and attribution that it (in its sole discretion)
shall deem appropriate.

(c) To claim any amount under this Section 4.03, the Term Loan A Administrative
Agent or a Construction/Term Loan Lender, as applicable, shall promptly deliver
to the Borrower (with a copy to the Term Loan A Administrative Agent) a
certificate setting forth in reasonable detail the amount or amounts necessary
to compensate the Term Loan A Administrative Agent or Construction/Term Loan
Lender or its holding company, as the case may be, under Section 4.03(a) or
Section 4.03(b). The Borrower shall pay the Term Loan A Administrative Agent or
Construction/Term Loan Lender, as applicable, the amount shown as due on any
such certificate within thirty (30) days after receipt thereof.

 

20



--------------------------------------------------------------------------------

(d) Promptly after the Term Loan A Administrative Agent or Construction/Term
Loan Lender, as applicable, has determined that it will make a request for
increased compensation pursuant to this Section 4.03, such Person shall notify
the Borrower thereof (with a copy to the Term Loan A Administrative Agent).
Failure or delay on the part of the Term Loan A Administrative Agent or
Construction/Term Loan Lender to demand compensation pursuant to this
Section 4.03 shall not constitute a waiver of such Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Person pursuant to this Section 4.03 for any increased costs or reductions
attributable to the failure of such Person to notify Borrower within two hundred
twenty-five (225) days after the Change in Law giving rise to those increased
costs or reductions of such Person’s intention to claim compensation for those
circumstances; provided further that, if the Change in Law giving rise to those
increased costs or reductions is retroactive, then the two hundred twenty-five
(225) day period referred to above shall be extended to include that period of
retroactive effect.

Section 4.04 Obligation to Mitigate. (a) If any Construction/Term Loan Lender
requests compensation under Section 4.03 (Increased Costs), or if the Borrower
is required to pay any additional amount to any Construction/Term Loan Lender or
any Government Authority for the account of any Construction/Term Loan Lender
pursuant to Section 4.06 (Taxes), then such Construction/Term Loan Lender, if
requested by the Borrower in writing, shall use commercially reasonable efforts
to designate a different lending office for funding or booking its
Construction/Term Loans hereunder or to assign its rights and obligations under
the Financing Documents to another of its offices, branches or Affiliates, if,
in the reasonable judgment of such Construction/Term Loan Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.03 (Increased Costs) or Section 4.06 (Taxes), as applicable, in the
future and (ii) would not subject such Construction/Term Loan Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Construction/Term Loan Lender in any material respect, contrary to such
Construction/Term Loan Lender’s normal banking practices or violate any
applicable Government Rule. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Construction/Term Loan Lender in connection
with any such designation or assignment.

(b) Subject to Section 4.04(c), if any Construction/Term Loan Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Construction/Term Loan Lender or
any Government Authority for the account of any Construction/Term Loan Lender
pursuant to Section 4.06 (Taxes) and, in each case, such Construction/Term Loan
Lender has declined or is unable to designate a different lending office or to
make an assignment in accordance with Section 4.04(a), or if any
Construction/Term Loan Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice in

 

21



--------------------------------------------------------------------------------

writing to such Construction/Term Loan Lender and the Term Loan A Administrative
Agent, request such Construction/Term Loan Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04 (Assignments)), all (but not less than all) its interests,
rights and obligations under this Agreement (including all of its
Construction/Term Loans and Construction/Term Loan Commitments) to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Construction/Term Loan Lender, if a Construction/Term Loan Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Term Loan A Administrative Agent, (ii) such
Construction/Term Loan Lender shall have received payment of an amount equal to
all Obligations of the Borrower owing to such Construction/Term Loan Lender from
such assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other Obligations) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 4.03 (Increased Costs) or payments required to be made pursuant to
Section 4.06 (Taxes), such assignment will result in the elimination or
reduction of such compensation or payments. A Construction/Term Loan Lender
shall not be required to make any such assignment and delegation if, as a result
of a waiver by such Construction/Term Loan Lender of its rights under Sections
4.03 (Increased Costs) or 4.06 (Taxes), as applicable, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. If, notwithstanding the satisfaction of each of the conditions set forth
in Sections 4.03 (Increased Costs) or 4.06 (Taxes), a Construction/Term Loan
Lender refuses to be replaced pursuant to this Section 4.04, the Borrower shall
not be obligated to pay such Construction/Term Loan Lender any of the
compensation referred to in this Section 4.04 or any additional amounts incurred
or accrued under Sections 4.03 (Increased Costs) or 4.06 (Taxes) from and after
the date that such replacement would have occurred but for such
Construction/Term Loan Lender’s refusal. Nothing in this Section shall be deemed
to prejudice any rights that the Borrower, the Term Loan A Administrative Agent
or any Construction/Term Loan Lender may have against any Construction/Term Loan
Lender that is a Defaulting Lender.

(c) As a condition of the right of the Borrower to remove any Construction/Term
Loan Lender pursuant to Section 4.04(b) and (d), the Borrower shall either
(i) arrange for the assignment or novation of any Interest Rate Protection
Agreements with such Construction/Term Loan Lender or any of its Affiliates
simultaneously with such removal or (ii) terminate the applicable Interest Rate
Protection Agreement and pay any relevant Term Loan A Hedge Termination Value.

(d) If (i) any Construction/Term Loan Lender (such Construction/Term Loan
Lender, a “Non-Consenting Lender”) has failed to consent to a proposed
amendment, waiver, consent or termination which pursuant to the terms of
Section 10.01 (Amendments, Etc.) requires the consent of all of the
Construction/Term Loan Lenders

 

22



--------------------------------------------------------------------------------

and with respect to which the Supermajority Banks shall have granted their
consent and (ii) no Event of Default then exists, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace all
such Non-Consenting Lenders by requiring such Non-Consenting Lenders to assign
all their Construction/Term Loans and all their Construction/Term Loan
Commitments to one or more Eligible Assignees that are Eligible Transferees;
provided that (A) all Non-Consenting Lenders must be replaced with one or more
Construction/Term Loan Lenders that grant the applicable consent, (B) all
Obligations of the Borrower owing to such Non-Consenting Lenders being replaced
shall be paid in full to such Non-Consenting Lenders concurrently with such
assignment and (C) the replacement Construction/Term Loan Lenders shall purchase
the foregoing by paying to such Non-Consenting Lenders a price equal to the
amount of such Obligations. In connection with any such assignment, the
Borrower, the Term Loan A Administrative Agent, such Non-Consenting Lenders and
the replacement Construction/Term Loan Lenders shall otherwise comply with
Section 10.04 (Assignments). With the consent of the Required Banks, the
Borrower shall have the right to use new shareholder funding or amounts on
deposit in the Distribution Account that are permitted to be distributed
pursuant to Section 5.10(d) (Distribution Account) of the Accounts Agreement to
prepay all (and not part only) the Non-Consenting Lenders’ Construction/Term
Loans and terminate all the Non-Consenting Lenders’ Construction/Term Loan
Commitments and subject, in each case, to payment of all accrued interest, fees,
costs or expenses due under the Financing Documents to the relevant
Construction/Term Loan Lender.

Section 4.05 Funding Losses. In the event of (a) the payment of any principal of
any LIBO Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBO Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBO Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any LIBO Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 4.04
(Obligation to Mitigate), then, in any such event, the Borrower shall compensate
each Construction/Term Loan Lender for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Construction/Term Loan Lender
shall be deemed to be the amount determined by the Term Loan A Administrative
Agent (based upon the information delivered to it by such Construction/Term Loan
Lender) to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Construction/Term Loan had such event
not occurred, at LIBOR that would have been applicable to such Construction/Term
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a LIBO Loan, for the period that would have been the
Interest Period for such Construction/Term Loan), over (ii) the

 

23



--------------------------------------------------------------------------------

amount of interest which would accrue on such principal amount for such period
at the interest rate which such Construction/Term Loan Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the LIBOR market. To claim any
amount under this Section 4.05, the Term Loan A Administrative Agent shall
promptly deliver to the Borrower a certificate setting forth in reasonable
detail any amount or amounts that the applicable Construction/Term Loan Lender
is entitled to receive pursuant to this Section 4.05 (including calculations, in
reasonable detail, showing how the Term Loan A Administrative Agent computed
such amount or amounts), which certificate shall be based upon the information
delivered to the Term Loan A Administrative Agent by such Construction/Term Loan
Lender. The Borrower shall pay to the Term Loan A Administrative Agent for the
benefit of the applicable Construction/Term Loan Lender the amount due and
payable and set forth on any such certificate within thirty (30) days after
receipt thereof.

Section 4.06 Taxes. (a) Payments Free of Taxes. Any and all payments on account
of any Obligations shall be made free and clear of, and without deduction or
withholding for, any Taxes, except as required by applicable Government Rule;
provided that, if the Withholding Agent is required to deduct or withhold any
Taxes from those payments, then (i) the applicable Withholding Agent shall make
such deductions or withholdings, (ii) the applicable Withholding Agent shall pay
the full amount deducted or withheld to the relevant Government Authority in
accordance with applicable Government Rule and (iii) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 4.06) each
Person entitled thereto receives an amount equal to the sum it would have
received had no such deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Construction/Term Loan Lender and the Term Loan A Administrative Agent, within
thirty (30) days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by such Person on or with respect to any
payment on account of any Obligation or required to be deducted or withheld from
such payment and any Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.06), and any
penalties, interest and reasonable expenses arising from, or with respect to,
those Indemnified Taxes or Other Taxes, whether or not those Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by

 

24



--------------------------------------------------------------------------------

the relevant Government Authority. To claim any amount under this
Section 4.06(c), the Term Loan A Administrative Agent or Construction/Term Loan
Lenders (as applicable) must deliver to the Borrower (with a copy to the Term
Loan A Administrative Agent) a certificate in reasonable detail as to the amount
of such payment or liability, which certificate shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Government Authority pursuant to this Section 4.06, the
Borrower shall deliver to the Term Loan A Administrative Agent the original or a
certified copy of a receipt issued by such Government Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Term Loan A Administrative Agent.

(e) Status of Lenders.

(i) Each Construction/Term Loan Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Borrower and the Term Loan A Administrative Agent, at the time or
times reasonably requested by the Borrower or the Term Loan A Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Term Loan A Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Construction/Term Loan Lender, if reasonably requested by the
Borrower or the Term Loan A Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Term Loan A Administrative Agent as will enable the Borrower or
the Term Loan A Administrative Agent to determine whether or not such
Construction/Term Loan Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.06(e)(ii)(A), (ii)(B) and (ii)(C) and Section 4.06(f) below) shall not
be required if in the Construction/Term Loan Lender’s reasonable judgment such
completion, execution or submission would subject such Construction/Term Loan
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Construction/Term Loan
Lender.

(ii) Without limiting the generality of the foregoing:

 

25



--------------------------------------------------------------------------------

(A) each Construction/Term Loan Lender that is a United States Person shall
deliver to the Term Loan A Administrative Agent for transmission to the
Borrower, on or prior to the date on which such Construction/Term Loan Lender
becomes a Construction/Term Loan Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the Term Loan A
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Construction/Term Loan Lender is exempt from U.S. federal backup withholding
tax;

(B) each Construction/Term Loan Lender that is not a United States Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Term Loan A Administrative Agent for transmission to the Borrower (but in
the case of a Participant, only to the extent transmission to the Borrower is
required under Section 10.04(d)), on or prior to the Closing Date (in the case
of each Construction/Term Loan Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a Construction/Term Loan Lender (in the case of
each other Construction/Term Loan Lender) and from time to time thereafter upon
the reasonable request of the Borrower or the Term Loan A Administrative Agent,
whichever of the following is applicable: (i) in the case of a Non-U.S. Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Financing Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Financing Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section

 

26



--------------------------------------------------------------------------------

881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) Each Construction/Term Loan Lender required to deliver any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters pursuant to this Section 4.06(e) hereby agrees, from time to
time after the initial delivery by such Construction/Term Loan Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Construction/Term Loan Lender
shall, upon reasonable request by the Borrower or the Term Loan A Administrative
Agent, (i) promptly deliver to the Term Loan A Administrative Agent for
transmission to the Borrower (but in the case of a Participant, only to the
extent transmission to the Borrower is required under Section 10.04(d)
(Assignments)) two new original copies of the applicable forms, certificates or
other evidence, properly completed and duly executed by such Construction/Term
Loan Lender, and such other documentation required under the Code and reasonably
requested in writing by Borrower or the Term Loan A Administrative Agent to
confirm or establish that such Construction/Term Loan Lender is not subject to
(or is subject to reduced) deduction or withholding of United States federal
income tax with respect to payments to such

 

27



--------------------------------------------------------------------------------

Construction/Term Loan Lender under this Agreement, or (ii) notify the Term Loan
A Administrative Agent and the Borrower (but in the case of a Participant, only
to the extent direct communication with the Borrower is required under
Section 10.04(d) (Assignments)) of its inability to deliver any such forms,
certificates or other evidence. This Section 4.06(e) applies without duplication
of the provisions of Section 4.06(f).

(f) FATCA. If a payment made to a Construction/Term Loan Lender under any
Financing Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Construction/Term Loan Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Construction/Term
Loan Lender shall deliver to the Term Loan A Administrative Agent at the time or
times prescribed by Government Rule and at such time or times reasonably
requested by the Borrower or the Term Loan A Administrative Agent such
documentation prescribed by applicable Government Rule (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Term Loan A Administrative Agent as
may be necessary for the Borrower and the Term Loan A Administrative Agent to
comply with their obligations under FATCA and to determine that such
Construction/Term Loan Lender has complied with such Construction/Term Loan
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.06(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) Refunds. If the Term Loan A Administrative Agent or any Construction/Term
Loan Lender determines, in its sole discretion, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.06, it
shall pay to the Borrower an amount equal to such refund, net of all
out-of-pocket expenses (including Taxes) incurred by the Term Loan A
Administrative Agent or such Construction/Term Loan Lender, as the case may be,
and without interest (other than interest paid by the relevant Government
Authority with respect to such refund), provided that, (i) the Borrower, upon
the request of the Term Loan A Administrative Agent or such Construction/Term
Loan Lender (as the case may be), shall repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Government Authority) to the Term Loan A Administrative Agent or such
Construction/Term Loan Lender in the event the Term Loan A Administrative Agent
or such Construction/Term Loan Lender is required to repay such refund to such
Government Authority, and (ii) in no event will such Term Loan A Administrative
Agent or Construction/Term Loan Lender be required to pay any amount to the
Borrower pursuant to this Section 4.06(g) the payment of which would place such
Term Loan A

 

28



--------------------------------------------------------------------------------

Administrative Agent or Construction/Term Loan Lender in a less favorable net
after-Tax position than such Term Loan A Administrative Agent or
Construction/Term Loan Lender would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require the Term Loan A Administrative
Agent or any Construction/Term Loan Lender to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 The Borrower makes to the Term Loan A Administrative Agent, each of
the Construction/Term Loan Lenders and each other party hereto the
representations and warranties set forth in Section 4 (Representations and
Warranties) of the Common Terms Agreement on the dates set forth therein.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing Date. The occurrence of the Closing Date and
the effectiveness of the Construction/Term Loan Commitments are subject to the
satisfaction of each of the following conditions precedent, in each case to the
satisfaction of each of the Construction/Term Loan Lenders, unless, in each
case, waived by each of the Construction/Term Loan Lenders:

(a) Delivery of Financing Documents. The Term Loan A Administrative Agent shall
have received true, correct and complete copies of the following documents, each
of which shall have been duly authorized, executed and delivered by the parties
thereto:

(i) this Agreement;

(ii) the Common Terms Agreement;

(iii) the Accounts Agreement;

(iv) the Pledge Agreement;

(v) the Borrower Security Agreement;

(vi) the Mortgage;

 

29



--------------------------------------------------------------------------------

(vii) the Equity Support Agreements;

(viii) the Intercreditor Agreement;

(ix) the Security Agency Agreement;

(x) the Fee Letters;

(xi) the CQP Indemnity Letter;

(xii) the CQP Security Agreement;

(xiii) the Notarial Assignment; and

(xiv) the Hedge Opportunity Letter.

(b) Delivery of Material Project Documents; Consents. The Term Loan A
Administrative Agent shall have received:

(i) true, correct and complete copies of each of the Material Project Documents
(other than the Precedent Agreement, the Pipeline Transportation Agreement and
the Additional Material Project Documents), each of which shall have been duly
authorized, executed and delivered by the parties thereto; and

(ii) Consents of counterparties to the Material Project Documents listed on
Schedule 6.01(b), each of which shall have been duly authorized, executed and
delivered by the parties thereto.

(c) Equity Contribution. Each of the Construction/Term Loan Lenders shall have
received evidence that the Borrower has received commitments for equity
contributions or subordinated debt equivalent to the Equity Contribution Amount
pursuant to the Equity Support Agreements.

(d) Opinions from Counsel. The Term Loan A Administrative Agent shall have
received the following legal opinions, each in form and substance reasonably
satisfactory to the Term Loan A Administrative Agent and each of the
Construction/Term Loan Lenders (with sufficient copies thereof for each
addressee):

(i) the opinion(s) of Andrews Kurth LLP, New York counsel and special Delaware
counsel to each of the Loan Parties, Sabine Pass LNG and the Sponsor, including
an opinion with respect to federal permitting matters;

 

30



--------------------------------------------------------------------------------

(ii) the opinion of Ottinger Hebert L.L.C., Louisiana counsel to the Borrower;

(iii) the substantive non-consolidation opinion of counsel to the Borrower with
respect to the bankruptcy-remote status of the Borrower;

(iv) the opinion of Kean Miller LLP with respect to state and local regulatory
and environmental matters;

(v) the opinion of Fulbright & Jaworski L.L.P., special energy regulatory
counsel to the Borrower with respect to FERC and federal regulatory and
environmental matters;

(vi) the opinion of Latham & Watkins LLP, counsel to Blackstone, with respect to
the Blackstone Unit Purchase Agreement and the Blackstone Guaranty;

(vii) the opinion of Simpson Thacher & Bartlett LLP, counsel to Blackstone
Guarantor, with respect to the Blackstone Guaranty;

(viii) the opinion of Richards, Layton & Finger, P.A., Delaware counsel to the
Sponsor, Blackstone, and the Blackstone Guarantor, with respect to certain
Delaware law matters pertaining to the Equity Support Agreements; and

(ix) opinions from the Material Project Parties that are parties to the Material
Project Documents described in Section 6.01(b).

(e) Government Approvals. The Term Loan A Administrative Agent shall have
received satisfactory evidence that all material Government Approvals for the
Development set forth on Schedule 4.6(a) to the Common Terms Agreement have been
duly obtained, were validly issued, are in full force and effect, and are not
the subject of any pending appeal to the issuing agency and all applicable fixed
time periods for appeal to the issuing agency have expired (except as noted on
Schedule 4.6(a) to the Common Terms Agreement or Government Approvals which do
not have limits on appeal periods under Government Rule), are held in the name
of the Borrower, and are free from conditions or requirements (i) the compliance
with which could reasonably be expected to have a Material Adverse Effect or
(ii) which the Borrower does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of Development except to the extent that a
failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

(f) Project Development. The Term Loan A Administrative Agent shall have
received:

(i) a duly executed certificate executed by an Authorized Officer of the
Borrower certifying (A) that attached to such certificate is a true, correct,
and complete copy of the Construction Budget and Schedule; (B) that such budget
and schedule is the best reasonable estimate of the information set forth
therein as of the date of such certificate; and (C) that such budget and
schedule are consistent with the requirements of the Transaction Documents;

(ii) a duly executed certificate executed by an Authorized Officer of the
Borrower certifying (A) that attached to such certificate is a true, correct,
and complete copy of the Base Case Forecast; (B) that the projections in the
Base Case Forecast were made in good faith; and (C) that the assumptions on the
basis of which such projections were made were believed by the Borrower (when
made and delivered) to be reasonable and consistent with the Construction Budget
and Schedule and the Transaction Documents;

(iii) a final due diligence report of the Independent Engineer favorably
reviewing (A) the technical and economic feasibility of the Project and the
Pipeline Improvements and the environmental compliance and environmental risks
relating to the Project and the Pipeline Improvements; (B) the reasonableness
and consistency of the Construction Budget and Schedule, the EPC Contract and
the assumptions related to the costs and operating performance of the Project;
and (C) the reasonableness of the assumptions underlying the Base Case Forecast;
and

(iv) a final due diligence report of the Market Consultant.

(g) Financial Statements. The Construction/Term Loan Lenders shall have received
certified copies of the most recent (i) quarterly and annual financial
statements of the Borrower, which financial statements need not be audited,
(ii) quarterly and annual financial statements of the Sponsor, which annual
financial statements shall be audited, and (iii) to the extent available to the
Borrower, quarterly and annual financial statements of the Material Project
Parties, which financial statements need not be audited or certified by the
Borrower.

(h) Insurance. The Term Loan A Administrative Agent shall have received a report
from the Insurance Advisor confirming that the insurance policies to be provided
in connection with the Insurance Program conform to the requirements specified
in the Financing Documents.

 

32



--------------------------------------------------------------------------------

(i) Real Property. The Term Loan A Administrative Agent shall have received each
of the following:

(i) the Title Policy;

(ii) the Survey;

(iii) copies of the Real Property Documents evidencing the Borrower’s real
property interest(s) in the Site, as well as copies of all other real property
documents necessary for the development, construction and operation of the
Project; and

(iv) subordination, non-disturbance, surface use and/or recognition agreements,
affidavits of use and possession, estoppel certificates from counterparties and
other title curative documents necessary to satisfy the requirements and
conditions of the Title Company to the issuance of the Title Policy or necessary
or appropriate to create and perfect a first-priority Lien on and security
interest over all of the Collateral (subject only to Permitted Liens) or as may
otherwise be required by the Term Loan A Administrative Agent.

(j) Bank Regulatory Requirements. Each Construction/Term Loan Lender shall have
received, or had access to, at least three (3) Business Days prior to the
Closing Date all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and Anti- Terrorism Laws.

(k) Officer’s Certificates. The Term Loan A Administrative Agent shall have
received the following:

(i) a copy of the Borrower’s, the Sponsor’s, the Pledgor’s, the Operator’s and
Cheniere LNG Terminals, Inc.’s certificate of incorporation, certificate of
limited partnership or certificate of formation (as the case may be), together
with any amendments thereto, certified by the Secretary of State of the State of
Delaware as of a recent date;

(ii) a duly executed certificate of an Authorized Officer of each of the
Borrower, the Sponsor, the Pledgor, the Operator and Cheniere LNG Terminals,
Inc. certifying:

 

33



--------------------------------------------------------------------------------

(A) that attached to such certificate is: (I) in the case of the Borrower, the
Pledgor, and the Operator, a true, correct and complete copy of the limited
liability company agreement of each such entity, as in effect on the date of
such certification and (II) in the case of each of the Sponsor and Cheniere LNG
Terminals, Inc., a true, correct and complete copy of the by-laws, limited
partnership agreement or other organizational documents of such person, as in
effect on the date of such certificate;

(B) that attached to such certificate is a true, correct and complete copy of
resolutions, duly adopted by the authorized governing body of such person,
authorizing the execution, delivery and performance of such of the Transaction
Documents to which such person is or is intended to be party (including, in the
case of the Sponsor, authorizing the Sponsor’s commitment to fund, directly or
indirectly, the Equity Contribution Amount), and that such resolutions have not
been modified, rescinded or amended and are in full force and effect;

(C) that the certificate of incorporation, certificate of limited partnership or
certificate of formation (as the case may be) and the limited liability company
agreement, the by-laws, limited partnership agreement or other organizational
documents of such person (other than the Borrower’s limited liability company
agreement) have not been amended since the date of the certification furnished
pursuant to clause (i) above; and

(D) as to the incumbency and specimen signature of each manager, officer, or
member (as applicable) of such person executing the Transaction Documents to
which such person is or is intended to be a party and each other document to be
delivered by such person from time to time pursuant to the terms thereof;

(iii) a duly executed certificate of an Authorized Officer of the Borrower dated
as of the Closing Date, certifying that (A) the copies of each Material Project
Document delivered pursuant to Section 4.17(a) (Material Project Documents;
Other Documents) of the Common Terms Agreement are true, correct and complete
copies of

 

34



--------------------------------------------------------------------------------

such document, (B) each such Material Project Document is in full force and
effect and no term or condition of any such Material Project Document has been
amended from the form thereof delivered to the Term Loan A Administrative Agent,
(C) each of the conditions precedent set forth in each Material Project Document
(other than the FOB Sale and Purchase Agreements) delivered pursuant to
Section 4.17(a) (Material Project Documents; Other Documents) of the Common
Terms Agreement that is required to be satisfied has been satisfied or waived
(with the prior written consent of each of the Construction/Term Loan Lenders)
by the parties thereto, and (D) no material breach, material default or material
violation by the Borrower or, to the Knowledge of the Borrower, by any Material
Project Party under any such Material Project Document has occurred and is
continuing; and

(iv) a duly executed certificate of an Authorized Officer of the Borrower
certifying that each of the representations and warranties of the Borrower
contained in this Agreement and the other Financing Documents is true and
correct in all respects on and as of such date.

(l) Establishment of Accounts. Each of the Accounts shall have been established
as required pursuant to the Accounts Agreement.

(m) Lien Search; Perfection of Security. The Term Loan A Administrative Agent
shall have received satisfactory copies or evidence, as the case may be, of the
following actions in connection with the perfection of the Collateral:

(i) completed requests for information or copies of the Uniform Commercial Code
search reports and tax lien, judgment and litigation search reports, dated no
more than fifteen (15) Business Days before the Closing Date, for the States of
Delaware, Louisiana, Texas and any other jurisdiction reasonably requested by
the Term Loan A Administrative Agent that name the Loan Parties and the Sponsor
as debtors, together with copies of each UCC financing statement, fixture filing
or other filings listed therein, which shall evidence no Liens on the
Collateral, other than Permitted Liens; and

(ii) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Documents that the Term Loan A Administrative
Agent may deem necessary or reasonably desirable in order to perfect the
first-priority (subject to Permitted Liens) Liens created thereunder, including
the delivery by Pledgor to

 

35



--------------------------------------------------------------------------------

the Common Security Trustee of the original certificates representing all Equity
Interests in the Borrower (in each case together with a duly executed transfer
power and irrevocable proxy in substantially the form attached to the Pledge
Agreement) and the filing of UCC-l financing statements.

(n) Fees; Expenses. The Term Loan A Administrative Agent shall have received for
its own account, or for the account of each Construction/Term Loan Lender
entitled thereto, all Fees due and payable pursuant to Section 3.13 (Fees) of
this Agreement and any other Financing Document, and all costs and expenses
(including costs, fees and expenses of legal counsel and Consultants) payable
hereunder or thereunder for which invoices have been presented.

(o) Authority to Conduct Business. The Term Loan A Administrative Agent shall
have received satisfactory evidence, including certificates of good standing,
dated no more than five (5) Business Days prior to the Closing Date, from the
Secretaries of State of each relevant jurisdiction, that each of the Loan
Parties, the Operator and Cheniere LNG Terminals, Inc. is duly authorized to
carry on its business and is duly organized, validly existing and in good
standing in its jurisdiction of organization and, with respect to the Borrower,
is in good standing in Louisiana and Texas.

(p) Appointment of Process Agent, Independent Accounting Firm. The Term Loan A
Administrative Agent shall have received satisfactory evidence that (i) each of
the Borrower, the Pledgor, the Sponsor, the Operator and Cheniere LNG Terminals,
Inc. has appointed an agent in the State of New York to receive service of
process under the Financing Documents and (ii) the Borrower has appointed
Ernst & Young as its accounting firm.

(q) Gas Sourcing Plan. The Construction/Term Loan Lenders shall have received
the Borrower’s Gas Sourcing Plan.

(r) Limited Liability Company Agreement. The Borrower’s limited liability
company agreement shall have been amended and restated to comply with the
requirements of Section 6.1 (Separateness) of the Common Terms Agreement.

(s) Bankruptcy Remoteness. The Borrower shall be in compliance with its
obligations in Section 6.1 (Separateness) of the Common Terms Agreement
regarding bankruptcy remoteness and separateness.

 

36



--------------------------------------------------------------------------------

(t) Base Case Forecast. The Borrower shall have delivered a Base Case Forecast
in form and substance reasonably acceptable to the Construction/Term Loan
Lenders that demonstrates that all Senior Debt facilities shall be capable of
amortization such that through the terms of the FOB Sale and Purchase
Agreements, the Projected Debt Service Coverage Ratio shall not be less than
(i) 2.0x, calculated with respect to all Cash Flows and (ii) 1.75x, calculated
solely with respect to Monthly Sales Charges. In calculating the Projected Debt
Service Coverage Ratio, projected revenues shall be taken into account (whether
calculated with respect to all Cash Flows or solely with respect to Monthly
Sales Charges) solely on FOB Sale and Purchase Agreements.

(u) Sabine Pass LNG Senior Notes. The Term Loan A Administrative Agent shall
have received copies of any certificates that are required to be provided to the
trustee under the SPLNG Indenture with respect to any Transaction Documents to
which the Borrower is a party.

(v) FERC Approval. No event has occurred that would reasonably be expected to
impair the ability of Cheniere Creole Trail Pipeline, L.P. to obtain any
necessary approvals of FERC with respect to the construction of the Pipeline
Improvements.

(w) Lien Waivers. The Term Loan A Administrative Agent shall have received
(i) (A) interim conditional Lien Waivers executed by the EPC Contractor in
respect of the Work (as such term is defined in the EPC Contract) billed for
under the then-current monthly invoice issued pursuant to the EPC Contract and
(B) interim unconditional Lien Waivers in respect of all Work billed for under
any previous invoice(s) issued pursuant thereto, and (ii) evidence that the EPC
Contractor has received interim conditional Lien Waivers in respect of the
current invoices and interim unconditional Lien Waivers in respect of all Work
billed for under any previous invoices from all of its Major Subcontractors and
Major Sub-subcontractors (each as defined in the EPC Contract), and the
insertions in such interim Lien Waivers shall be satisfactory to the Term Loan A
Administrative Agent, the Independent Engineer and the Title Company.

(x) Escrow Agreement. The escrow agreement shall have been executed pursuant to
Section 18.4 of the EPC Contract.

Section 6.02 Conditions to Initial Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each Construction/Term Loan Borrowing), the
obligation of each Construction/Term Loan Lender to make available its Initial
Advance is subject to the satisfaction of each of the following conditions
precedent, in each case to the satisfaction of each of the Construction/Term
Loan Lenders, unless, in each case, waived by each of the Construction/Term Loan
Lenders:

 

 

37



--------------------------------------------------------------------------------

(a) Notice of Borrowing. The Initial Advance shall not be in excess of
$100,000,000 and the Term Loan A Administrative Agent shall have received a duly
executed Borrowing Notice for the initial Construction/Term Loan not in excess
of $100,000,000 on or prior to (i) the third Business Day prior to the proposed
Borrowing Date in the case of LIBO Loans and on or before the first Business Day
prior to the proposed Borrowing Date in the case of Base Rate Loans and
(ii) December 31, 2012.

(b) Equity Contribution.

(i) The Term Loan A Administrative Agent shall have received evidence that the
Borrower has received on or prior to the date of the Initial Advance, by way of
equity contribution or subordinated debt (as permitted by the Financing
Documents), $890,000,000 (less the Closing Date Fee Amount (as defined in the
Accounts Agreement) and amounts previously contributed as equity to the Borrower
from and after January 1, 2012 and prior to the date of the Initial Advance that
are applied to the payment of Project Costs in accordance with the Construction
Budget and Schedule as certified by the Independent Engineer (which certificate
shall certify that the Independent Engineer has received from the Borrower a
detailed breakdown of the Project Costs paid with such equity, as well as copies
of each invoice with respect thereto that (1) is for more than $50,000 and
(2) relates to Project Costs incurred at least 30 days prior to the Initial
Advance (and any other invoices necessary so that the Independent Engineer shall
have received invoices with respect to such Project Costs representing at least
ninety-five percent (95%) of such costs))) and such amount shall have been
deposited in the Equity Proceeds Account pursuant to Section 5.01(a)(i) (Equity
Proceeds Account; Term Loan A Initial Advance Account) of the Accounts Agreement
or the Fee Payment Account pursuant to Section 5.11 (Fee Payment Account) of the
Accounts Agreement; and

(ii) If any portion of the Equity Contribution Amount has been funded by
issuance of subordinated Indebtedness by the Sponsor (or any Affiliate thereof),
the Term Loan A Administrative Agent shall have received a copy of the
instruments evidencing such indebtedness and evidence that such indebtedness has
been assigned to, and is held by, the Common Security Trustee.

(c) Adequacy of Funds. The Term Loan A Administrative Agent shall have received
evidence that the Equity Contribution Amount, the Aggregate Construction/Term
Loan Commitment, and the revenues that qualify as “Funded Equity” under clause
(c) of such definition as contemplated by the Base Case Forecast, will be
sufficient to achieve the Project Completion Date by the Date Certain.

 

38



--------------------------------------------------------------------------------

(d) FERC Denial of Rehearing. FERC shall have issued orders denying: (i) any
request for rehearing of, and any request for a stay of, the Order Granting
Section 3 Authorization issued by FERC, 139 FERC ¶ 61,039 (2012), and (ii) any
request for rehearing of, and any request for a stay of, FERC’s May 10, 2012
Order authorizing the Borrower to commence site preparation work.

(e) Interest Rate Protection Agreements. The Term Loan A Administrative Agent
shall have received true, correct and complete copies of each Interest Rate
Protection Agreement required to be entered into pursuant to Section 6.11
(Interest Rate Protection Agreements) of the Common Terms Agreement, each of
which shall have been duly authorized, executed and delivered by the parties
thereto.

(f) FOB Sale and Purchase Agreements. The FOB Sale and Purchase Agreements shall
be in full force and effect, and all conditions precedent thereunder shall have
been satisfied by the CP Deadline (as defined in the applicable FOB Sale and
Purchase Agreement).

(g) Finding of No Significant Impact. The Department of Energy/Office of Fossil
Energy shall have issued the Finding of No Significant Impact as required by the
Opinion and Order Conditionally Granting Long Term Authorization to Export
Liquefied Natural Gas from Sabine Pass LNG Terminal to Non-Free Trade Agreement
Nations, Department of Energy/Office of Fossil Energy Order No. 2961 (Issued
May 20, 2011).

(h) Construction/Term Loan Notes. The Term Loan A Administrative Agent shall
have received true, correct and complete copies of the Construction/Term Loan
Notes requested by Construction/Term Loan Lenders pursuant to Section 2.03(h)
(Borrowing of Loans), each of which shall have been duly authorized, executed
and delivered by the Borrower, and the legal opinion from Andrews Kurth LLP, New
York counsel and special Delaware counsel to the Borrower with respect to the
Construction/Term Loan Notes, addressing only those matters addressed in the
opinions delivered pursuant to Section 6.01(d)(i) that relate to the Financing
Documents.

(i) Precedent Agreement. The Term Loan A Administrative Agent shall have
received:

(i) a true, correct and complete copy of the Precedent Agreement, which shall
have been duly authorized, executed and delivered by the parties thereto; and

 

39



--------------------------------------------------------------------------------

(ii) a Consent of the counterparties to the Precedent Agreement, which shall
have been duly authorized, executed and delivered by such parties thereto; and

(iii) opinions from counsel of the Borrower with respect to the Precedent
Agreement, such opinion to address only those matters addressed in the opinions
delivered pursuant to Section 6.01(d) (other than clause (ix) thereof) that
related to Material Project Documents.

Section 6.03 Conditions to Second Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each Construction/Term Loan Borrowing), the
obligation of each Construction/Term Loan Lender to make available its second
Advance is subject to the satisfaction of each of the following conditions
precedent, (A) in the case of the conditions set forth in Sections 6.03(a),
(f) and (g), in each case, to the satisfaction of each of the Construction/Term
Loan Lenders unless, in each case, waived by each of the Construction/Term Loan
Lenders, and (B) in the case of each other condition, in each case, to the
satisfaction of the Required Banks unless, in each case, waived by the Required
Banks:

(a) Equity Contribution.

(i) The Term Loan A Administrative Agent shall have received evidence that the
Borrower has received, by way of equity contribution or subordinated debt (as
permitted by the Financing Documents), funds equivalent to the Equity
Contribution Amount and that such amounts, less $100,000,000, have been or will
be on such date disbursed to pay Project Costs in accordance with the
Construction Budget and Schedule; and

(ii) If any portion of the Equity Contribution Amount has been funded by
issuance of subordinated Indebtedness by the Sponsor (or any Affiliate thereof),
the Term Loan A Administrative Agent shall have received a copy of the
instruments evidencing such indebtedness and such indebtedness has been assigned
to, and is held by, the Common Security Trustee.

(b) Adequacy of Funds. The Term Loan A Administrative Agent shall have received
evidence that the Equity Contribution Amount received by the Borrower have been
fully used, less $100,000,000, and applied and that such amounts, together with
the proceeds of the Initial Advance, all the Construction/Term Loan Commitments
and the revenues that qualify as “Funded Equity” under clause (c) of such
definition as contemplated by the Base Case Forecast, and any other funds
reasonably expected to be available to the Borrower on terms and conditions that
are reasonably acceptable to the Common Security Trustee, will be sufficient to
achieve the Project Completion Date by the Date Certain.

 

40



--------------------------------------------------------------------------------

(c) Consultant Reports. The Term Loan A Administrative Agent shall have received
satisfactory bring downs of the consultant reports delivered pursuant to
Section 6.01(f)(iii) and Section 6.01(h).

(d) FERC Approval. No event has occurred since the Closing that would reasonably
be expected to impair the ability of Cheniere Creole Trail Pipeline, L.P. to
obtain any necessary approvals of FERC with respect to the construction of the
Pipeline Improvements.

(e) Creole Trail Funding. The Term Loan A Administrative Agent shall have
received evidence that Cheniere Creole Trail Pipeline, L.P. has received equity
or debt commitments sufficient to fund all modifications necessary to provide
sufficient gas supply to the Borrower as confirmed by the Independent Engineer.

(f) Sabine Pass LNG 2013 Maturity. The Term Loan A Administrative Agent shall
have received satisfactory evidence that Sabine Pass LNG’s 2013 debt maturity
has been (i) repaid in full, (ii) cash collateralized in a single purpose escrow
account, or (iii) refinanced with a maturity no earlier than November 2016.

(g) Cheniere Energy Inc. 2012 Maturity. The Term Loan A Administrative Agent
shall have received satisfactory evidence that Cheniere Energy Inc.’s
convertible senior unsecured notes August 2012 debt maturity has been (i) repaid
in full, (ii) cash collateralized in a single purpose escrow account, or
(iii) refinanced.

(h) Real Property. The Term Loan A Administrative Agent shall have received a
Disbursement Endorsement and such updates to the Survey as the Term Loan A
Administrative Agent and the Construction/Term Loan Lenders shall reasonably
require.

(i) Lien Waivers. The Term Loan A Administrative Agent shall have received
(i) (A) interim conditional Lien Waivers executed by the EPC Contractor in
respect of the Work (as such term is defined in the EPC Contract) billed for
under the then-current monthly invoice issued pursuant to the EPC Contract and
(B) interim unconditional Lien Waivers in respect of all Work billed for under
the previous invoice(s) issued pursuant thereto, and (ii) evidence that the EPC
Contractor has received interim conditional Lien Waivers in respect of the
current invoices and interim unconditional Lien Waivers in respect of all Work
billed for under the previous invoices from all of its Major Subcontractors and
Major Sub-subcontractors (each as defined in the EPC Contract), and the
insertions in such interim Lien Waivers shall be satisfactory to the Term Loan A
Administrative Agent, the Independent Engineer and the Title Company.

 

41



--------------------------------------------------------------------------------

(j) Opinions of Counsel. The Term Loan A Administrative Agent shall have
received opinions from counsel of the Borrower with respect to all Additional
Material Project Documents executed and delivered after the Closing Date and
prior to the second Advance, such opinions to address only those matters
addressed in the opinions delivered pursuant to Section 6.01(d) (other than
clause (ix) thereof) that related to Material Project Documents.

(k) Lien Searches. The Term Loan A Administrative Agent shall have received
bring downs of the lien searches delivered pursuant to Section 6.01(m)(i).

Section 6.04 Conditions to Each Construction/Term Loan Borrowing. The obligation
of each Construction/Term Loan Lender to make any of its Construction/Term Loans
is subject to the satisfaction of each of the following conditions precedent
(other than, in the case of the Initial Advance, Sections 6.04(a) and (b)),
(A) with respect to the Initial Advance, in each case, to the satisfaction of
each of the Construction/Term Loan Lenders unless, in each case, waived by each
of the Construction/Term Loan Lenders, (B) in the case of the second Advance,
with respect to the condition precedent in Section 6.04(e), to the satisfaction
of each of the Construction/Term Loan Lenders unless waived by each of the
Construction/Term Loan Lenders, (C) in the case of the second Advance, with
respect to the condition precedent in Section 6.04(d) with respect to the
bringdown of the representation and warranty in Section 4.24 (Material Adverse
Effect) of the Common Terms Agreement, to the satisfaction of the Supermajority
Banks unless waived by the Supermajority Banks, (D) in the case of the second
Advance, with respect to the condition precedent in Section 6.04(d) with respect
to the bringdown of the representation and warranty in Section 4.6 (Government
Approvals; Government Rules) of the Common Terms Agreement, to the satisfaction
of the Special Supermajority Banks unless waived by the Special Supermajority
Banks, (E) in the case of each other condition with respect to the second
Advance and thereafter, in each case, to the satisfaction of the Required Banks
unless, in each case, waived by the Required Banks and (F) with respect to all
Advances made after the second Advance, to the satisfaction of the Required
Banks unless, in each case, waived by the Required Banks:

(a) Notice of Borrowing. The Term Loan A Administrative Agent shall have
received a duly executed Borrowing Notice, as required by and in accordance with
Section 2.02 (Notice of Borrowings), which shall:

 

42



--------------------------------------------------------------------------------

(i) be for an amount that does not exceed (A) the sum of (1) Project Costs
reasonably expected to be due or incurred within the next 60 days succeeding the
date of the proposed Advance and (2) the cost of natural gas required for the
commissioning of the Project to be acquired within the next 60 days, minus
(B) the amount estimated to be on deposit in the Construction Account on the
date of such Advance; provided that, with respect to the Advance on the Project
Completion Date, such amount may be the entire remaining amount of all the
Construction/Term Loan Commitments, which amount shall be deposited into the
Construction Account for application in accordance with Section 5.02(e)
(Construction Account) of the Accounts Agreement;

(ii) include a certification from the Independent Engineer that (A) the
Independent Engineer has received from the Borrower a detailed breakdown of the
Project Costs to be funded pursuant to such Construction/Term Loan Borrowing, as
well as copies of each invoice with respect to each prior Construction/Term Loan
Borrowing that (1) is for more that $50,000 and (2) relates to Project Costs
incurred at least 30 days prior to such Construction/Term Loan Borrowing (and
any other invoices necessary so that the Independent Engineer shall have
received invoices with respect to each prior Construction/Term Loan Borrowing
representing at least ninety-five percent (95%) of the applicable Project Costs
incurred prior to such 30 days), (B) the amount of the Construction/Term Loan
Borrowing being requested (other than any amount described in the proviso in
Section 6.04(a)(i) above) (x) is supported by such information provided by the
Borrower to the Independent Engineer, which information shall be certified as
true, correct and complete by the Borrower or (y) with respect to any evidence
that constitutes estimated information, is based on reasonable good faith
projections reasonably satisfactory to the Independent Engineer, and (C) the
Independent Engineer has reviewed and substantiated the Construction Reports and
construction status reports required to be delivered pursuant to Section 8.5
(Construction Reports) of the Common Terms Agreement covering the period since
the preceding Construction/Term Loan Borrowing (or, in the case of the Initial
Advance, since the date of commencement of construction of the Project);

(iii) attach a list of all Change Orders for more than $10,000,000 not
theretofore submitted to the Term Loan A Administrative Agent, together with
(i) a statement by the Borrower that copies of the same have been submitted to
the Independent Engineer prior to the date of the applicable Borrowing Notice
and (ii) confirmation that each such Change Order was entered into in compliance
with Section 7.13(a)(i) (EPC and Construction Contracts) of the Common Terms
Agreement;

 

43



--------------------------------------------------------------------------------

(iv) include evidence (which shall include a list of the Lien Waivers delivered
pursuant to Section 6.04(j) below and a detailed receipt for payment itemized by
line item in the Construction Budget and Schedule) reasonably satisfactory to
the Independent Engineer that the full amount of the proceeds of the then last
preceding Construction/Term Loan Borrowing has been either (i) paid out by the
Borrower or each Construction Contractor to the Persons with respect to whom
such Construction/Term Loan Borrowing proceeds were disbursed and otherwise in
accordance with this Agreement or (ii) retained in the Construction Account; and

(v) include a certification of an Authorized Officer of the Borrower that the
Borrower has no reason to believe that the Project Completion Date will not
occur on or prior to the Date Certain.

(b) Independent Engineer Report. The Term Loan A Administrative Agent shall have
received a certificate of the Independent Engineer certifying (i) that the
construction of the Project is proceeding substantially in accordance with the
construction schedule set out in the Construction Budget and Schedule or, if not
so proceeding, any delays will not cause (x) the Project to miss the Guaranteed
Substantial Completion Dates for any train of the Project, (y) the date
specified for Ready for Start Up in Attachment E to the EPC Contract for any
train of the Project to occur less than four (4) months prior to the Guaranteed
Substantial Completion Date for such train or (z) the Project to otherwise fail
to achieve (A) the Train 1 DFCD under and as defined in the BG FOB Sale and
Purchase Agreement on or before the BG DFCD Deadline or (B) the Date of First
Commercial Delivery under and as defined in the GN FOB Sale and Purchase
Agreement on or before the GN DFCD Deadline, (ii) as to the current utilization
of previous borrowings and (iii) as to the existence of sufficient funds needed
to achieve (x) Substantial Completion by each of the applicable Guaranteed
Substantial Completion Dates under the EPC Contract for each of the trains of
the Project and (y) the Specified Completion Conditions by the Date Certain.

(c) Borrower Certificate. The Term Loan A Administrative Agent shall have
received a duly executed certificate of an Authorized Officer of the Borrower
certifying that: (i) each of the representations and warranties of the Borrower
in this Agreement and the other Financing Documents is true and correct in all
material respects (except in the case of the Closing Date in which case such
representations and warranties shall be true and correct in all respects) except
for (A) those representations and warranties that are qualified by materiality,
which shall be true and correct in all respects,

 

44



--------------------------------------------------------------------------------

on and as of the date of such Construction/Term Loan Borrowing as if made on and
as of such date (or, if stated to have been made solely as of an earlier date,
as of such earlier date) and (B) the representations and warranties that,
pursuant to Section 4.1(b) (General) of the Common Terms Agreement, are not
deemed repeated; (ii) no Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents; and (iii) the Collateral is subject
to the perfected first priority Lien (subject only to Permitted Liens) and
security interest established pursuant to the Security Documents.

(d) Representations and Warranties. Each of the representations and warranties
of the Borrower in this Agreement and the other Financing Documents is true and
correct in all material respects (except in the case of the Closing Date in
which case such representations and warranties shall be true and correct in all
respects), except for (A) those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects, on
and as of the date of such Construction/Term Loan Borrowing as if made on and as
of such date (or, if stated to have been made solely as of an earlier date, as
of such earlier date) and (B) the representations and warranties that, pursuant
to Section 4.1(b) (General) of the Common Terms Agreement, are not deemed
repeated.

(e) Absence of Default. No Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents.

(f) Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.

(g) Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been materially
amended, and (ii) all then relevant milestones described therein that were
scheduled to be achieved prior to the date of such Construction/Term Loan
Borrowing have been achieved.

(h) Government Approvals. The Term Loan A Administrative Agent shall have
received evidence that all material Government Approvals for the Development set
forth on Schedule 4.6(b) to the Common Terms Agreement that are required as of
the current stage of Development have been duly obtained, were validly issued,
are in full force and effect, and are not the subject of any pending appeal to
the issuing agency and all applicable fixed time periods for appeal to the
issuing agency have expired (except as noted on Schedule 4.6(b) to the Common
Terms Agreement or Government Approvals which do not have limits on appeal
periods under Government Rule), are held in the name of the Borrower or such
third party indicated on Schedule 4.6(b) as allowed pursuant to Government Rule,
and are free from conditions or requirements (i) the

 

45



--------------------------------------------------------------------------------

compliance with which could reasonably be expected to have a Material Adverse
Effect or (ii) which the Borrower does not expect to be able to satisfy on or
prior to the commencement of the relevant stage of Development except to the
extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect.

(i) Real Property. The Term Loan A Administrative Agent shall have received a
Disbursement Endorsement and such updates to the Survey as the Term Loan A
Administrative Agent and the Construction/Term Loan Lenders shall reasonably
require.

(j) Lien Waivers. The Term Loan A Administrative Agent shall have received
(i) (A) interim conditional Lien Waivers executed by the EPC Contractor in
respect of the Work (as such term is defined in the EPC Contract) billed for
under the then-current monthly invoice issued pursuant to the EPC Contract and
(B) interim unconditional Lien Waivers in respect of all Work billed for under
the previous invoice(s) issued pursuant thereto, and (ii) evidence that the EPC
Contractor has received interim conditional Lien Waivers in respect of the
current invoices and interim unconditional Lien Waivers in respect of all Work
billed for under the previous invoices from all of its Major Subcontractors and
Major Sub-subcontractors (each as defined in the EPC Contract), and the
insertions in such interim Lien Waivers shall be satisfactory to the Term Loan A
Administrative Agent, the Independent Engineer and the Title Company.

(k) No Change in Law. The Term Loan A Administrative Agent shall have received a
certificate from the Borrower that either (A) the EPC Contractor is not entitled
to a Change Order for any Change in Law (as such term is defined in the EPC
Contract) as contemplated under Section 6.2.A.1 of the EPC Contract, or (B) if
the EPC Contractor is entitled to such a Change Order, the condition set forth
in Section 6.04(b) continues to be satisfied taking into account the increase in
the Contract Price (as such term is defined in the EPC Contract).

Section 6.05 Conditions to Project Completion Date. The occurrence of the
Project Completion Date is subject to the satisfaction of each of the following
conditions precedent, in each case to the satisfaction of the Required Banks
unless, in each case, waived by the Required Banks:

(a) Notice of Project Completion. The Term Loan A Administrative Agent shall
have received a duly executed and completed Notice of Project Completion from
the Borrower.

 

46



--------------------------------------------------------------------------------

(b) Borrower Certificate. The Term Loan A Administrative Agent shall have
received a certificate of an Authorized Officer of the Borrower certifying that:
(i) each of the representations and warranties of the Borrower given in this
Agreement and the other Financing Documents is true and correct in all material
respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the Project Completion Date as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) and
(B) the representations and warranties that, pursuant to Section 4.1(b)
(General) of the Common Terms Agreement, are not deemed repeated; (ii) no
Default or Event of Default has occurred and is continuing on such date or will
result from the consummation of the transactions contemplated by the Transaction
Documents; and (iii) the Collateral is subject to the perfected first priority
Lien (subject only to Permitted Liens) and security interest established
pursuant to the Security Documents.

(c) Independent Engineer Certificate. The Term Loan A Administrative Agent shall
have received a certificate of the Independent Engineer confirming (i) that
Ready for Start Up and Substantial Completion with respect to both trains of the
Project have occurred and the Lenders’ Reliability Test has been passed in
accordance with the Lenders’ Reliability Test Criteria set forth in Schedule
6.05(c) and (ii) the Borrower’s calculation of the Permitted Completion Amount.

(d) Date of First Commercial Delivery. The Term Loan A Administrative Agent
shall have received a duly executed certificate of the Borrower certifying that
each of the “Date of First Commercial Delivery” under the GN FOB Sale and
Purchase Agreement and the “Train 1 DFCD” under the BG FOB Sale and Purchase
Agreement has timely occurred and no material default then exists under either
of the FOB Sale and Purchase Agreements.

(e) Permitted Completion Amount. If Final Completion has not yet occurred, the
Common Security Trustee shall have received evidence that the Permitted
Completion Amount is on deposit in the Construction Account after giving effect
to the deposits and transfers set forth in Section 5.02(e) (Construction
Account) of the Accounts Agreement.

(f) Title Policy. The Term Loan A Administrative Agent shall have received a
final Disbursement Endorsement and such additional endorsements and affirmative
assurances as the Term Loan A Administrative Agent and the Construction/Term
Loan Lenders shall reasonably request as to Substantial Completion and which are
reasonably obtainable from title insurers in regards to commercial property
located in the State of Louisiana.

 

47



--------------------------------------------------------------------------------

(g) Insurance. The Term Loan A Administrative Agent shall have received a
certificate of the Insurance Advisor confirming that all insurance premium
payments due and payable as of the Project Completion Date have been paid and
that the insurance complies with the requirements of the Common Terms Agreement,
and copies of all policies evidencing such insurance (or a binder, commitment or
certificates signed by the insurer or a broker authorized to bind the insurer).

(h) Pipeline Improvements. The Pipeline Improvements (other than immaterial
Pipeline items) have been completed and the Pipeline Transportation Agreement
and the related Consent have been executed.

(i) Representations and Warranties. Each of the representations and warranties
of the Borrower in this Agreement and the other Financing Documents is true and
correct in all material respects, except for (A) those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects, on and as of the Project Completion Date as if made on and as of
such date (or, if stated to have been made solely as of an earlier date, as of
such earlier date) and (B) the representations and warranties that, pursuant to
Section 4.1(b) (General) of the Common Terms Agreement, are not deemed repeated.

(j) Absence of Default. No Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents, including the occurrence of the
Project Completion Date.

(k) Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.

(l) Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been materially
amended, and (ii) all milestones described therein that were scheduled to be
achieved prior to the Project Completion Date have been achieved.

(m) Government Approvals. The Term Loan A Administrative Agent shall have
received evidence that all material Government Approvals for the Development set
forth on Schedule 4.6(b) to the Common Terms Agreement have been duly obtained,
were validly issued, are in full force and effect, and are not the subject of
any pending appeal to the issuing agency and all applicable fixed time periods
for appeal to the issuing agency have expired (except as noted on Schedule
4.6(b) to the Common Terms Agreement or Government Approvals which do not have
limits on appeal periods under Government Rule), are held in the name of the
Borrower or such third party indicated on Schedule 4.6(b) as allowed pursuant to
Government Rule, and are free from conditions or requirements (i) the compliance
with which could reasonably be expected to have a

 

48



--------------------------------------------------------------------------------

Material Adverse Effect or (ii) which the Borrower does not expect to be able to
satisfy on or prior to the commencement of the relevant stage of Development
except to the extent that a failure to so satisfy such condition or requirement
could not reasonably be expected to have a Material Adverse Effect.

(n) Opinions of Counsel. The Term Loan A Administrative Agent shall have
received opinions from the Borrower’s counsel with respect to the Pipeline
Transportation Agreement and all Additional Material Project Documents that were
not covered by the opinions delivered pursuant to Section 6.03(j), such opinions
to address only those matters addressed in the opinions delivered pursuant to
Section 6.01(d) (other than clause (ix) thereof) that related to Material
Project Documents, and opinions with respect to customary permitting and
regulatory matters.

(o) Operating Budget. The initial Operating Budget shall have been approved by
the Common Security Trustee.

(p) Project Placed in Service. The Term Loan A Administrative Agent shall have
received evidence that the Borrower has received from FERC a notice, order or
other written communication authorizing it to place the Project in service, and
the Project shall have been placed in service.

(q) Construction Contract Liquidated Damages. All Delay Liquidated Damages and
Performance Liquidated Damages due and payable as of the Project Completion Date
under the EPC Contract (excluding any damages that are the subject of a dispute)
shall have been deposited into the appropriate Account(s) and applied as set
forth in the Accounts Agreement.

(r) Lien Waivers. The Term Loan A Administrative Agent shall have received
(i) (A) interim conditional Lien Waivers executed by the EPC Contractor in
respect of the Work (as such term is defined in the EPC Contract) billed for
under the then-current monthly invoice issued pursuant to the EPC Contract and
(B) interim unconditional Lien Waivers in respect of all Work billed for under
the previous invoice(s) issued pursuant thereto, and (ii) evidence that the EPC
Contractor has received interim conditional Lien Waivers in respect of the
current invoices and interim unconditional Lien Waivers in respect of all Work
billed for under the previous invoices from all of its Major Subcontractors and
Major Sub-subcontractors (each as defined in the EPC Contract), and the
insertions in such interim Lien Waivers shall be satisfactory to the Term Loan A
Administrative Agent, the Independent Engineer and the Title Company.

 

49



--------------------------------------------------------------------------------

(s) Sabine Pass TUA. The Term Loan A Administrative Agent shall have received
evidence that the requirements under Section 7.1(b) of the Sabine Pass TUA have
been met.

ARTICLE VII

COVENANTS

Section 7.01 Covenants. The Borrower agrees with each Construction/Term Loan
Lender, the Term Loan A Administrative Agent and each other party hereto that it
will perform or observe (as applicable) the obligations set forth in Section 6
(Affirmative Covenants), Section 7 (Negative Covenants) and Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.

ARTICLE VIII

DEFAULT AND ENFORCEMENT

Section 8.01 Events of Default. The Events of Default set forth in Section 9
(Events of Default for Secured Debt) of the Common Terms Agreement shall
constitute Events of Default under this Agreement, subject to all of the
provisions of such Sections in the Common Terms Agreement.

Section 8.02 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding Construction/Term Loan Commitments, if
any, shall automatically terminate and the outstanding principal amount of the
outstanding Construction/Term Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the Term Loan A Administrative Agent, the
Construction/Term Loan Lenders, the Common Security Trustee or any other Credit
Agreement Secured Party.

Section 8.03 Acceleration Upon Other Event of Default. (a) If any Event of
Default occurs for any reason (except the occurrence of any Event of Default
described in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
with respect to the Borrower, for which provision is made in Section 8.02
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),
the Term Loan A Administrative Agent may, or upon the direction of the Required
Banks shall, by written notice to the Borrower declare all or any portion of the
outstanding principal amount of the Construction/Term

 

50



--------------------------------------------------------------------------------

Loans and other Obligations to be due and payable or all the Construction/Term
Loan Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Construction/Term Loans and other Obligations that
have been declared due and payable shall be and become immediately due and
payable, without further notice, demand or presentment, as the case may be, and
such outstanding Construction/Term Loan Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.03 may, should the Required
Banks in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the Construction/Term
Loans has become due and payable, but before any judgment or decree for the
payment of the monies so due, or any part thereof, has been entered; provided
that, no such rescission or annulment shall extend to or affect any subsequent
Event of Default or impair any right consequent thereon.

Section 8.04 Action Upon Event of Default. Subject to the terms of the
Intercreditor Agreement, if any Event of Default occurs for any reason, whether
voluntary or involuntary, and is continuing (after giving effect to any cure of
the applicable Event of Default), the Term Loan A Administrative Agent may, or
upon the direction of the Required Banks shall, by written notice to the
Borrower of its intention to exercise any remedies hereunder, under the other
Financing Documents or at law or in equity, and without further notice of
default, presentment or demand for payment, protest or notice of non-payment or
dishonor, or other notices or demands of any kind, all such notices and demands
being waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the Term Loan A Administrative Agent
or the Required Banks may elect, in addition to such other rights or remedies as
the Term Loan A Administrative Agent and the Construction/Term Loan Lenders may
have hereunder, under the other Financing Documents or at law or in equity:

(a) Without any obligation to do so, make disbursements or Construction/Term
Loans under each Tranche in the order provided in Section 2.01
(Construction/Term Loans) to or on behalf of the Borrower to cure any Event of
Default hereunder and to cure any default and render any performance under any
Material Project Documents (or any other contract to which the Borrower is a
party) as the Required Banks in their sole discretion may consider necessary or
appropriate, whether to preserve and protect the Collateral or the
Construction/Term Loan Lenders’ interests therein or for any other reason, and
all sums so expended, together with interest on such total amount at the Default
Rate, shall be repaid by the Borrower to the Term Loan A Administrative Agent on
demand and shall be secured by the Financing Documents, notwithstanding that
such expenditures may, together with amounts advanced under this Agreement,
exceed the amount of the Construction/Term Loan Commitments;

 

51



--------------------------------------------------------------------------------

(b) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the Term Loan A Administrative Agent, any
Construction/Term Loan Lender or the Accounts Bank in the manner provided in the
UCC and other relevant statutes and decisions and interpretations thereunder
with respect to cash collateral;

(c) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contract or to operate and maintain such
Project, and all sums expended by the Term Loan A Administrative Agent in so
doing, together with interest on such total amount at the Default Rate, shall be
repaid by the Borrower to the Term Loan A Administrative Agent upon demand and
shall be secured by the Financing Documents, notwithstanding that such
expenditures may, together with amounts advanced under this Agreement, exceed
the Construction/Term Loan Commitments.

Section 8.05 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the Term Loan A Administrative Agent from the
Common Security Trustee after the occurrence and during the continuance of an
Event of Default shall be applied in full or in part by the Term Loan A
Administrative Agent against the Obligations in the following order of priority
(but without prejudice to the right of the Construction/Term Loan Lenders,
subject to the terms of the Intercreditor Agreement, to recover any shortfall
from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the Term Loan A
Administrative Agent, the Common Security Trustee, the Accounts Bank, or the
Intercreditor Agent in their respective capacities as such;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
IV (LIBOR And Tax Provisions)) payable to the Construction/Term Loan Lenders
ratably in proportion to the amounts described in this clause second payable to
them, as certified by the Term Loan A Administrative Agent;

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the
Construction/Term Loans, payable to the Construction/Term Loan Lenders ratably
in proportion to the respective amounts described in this clause third payable
to them, as certified by the Term Loan A Administrative Agent;

 

52



--------------------------------------------------------------------------------

(d) fourth, to that principal amount of the Construction/Term Loans payable to
the Construction/Term Loan Lenders (in inverse order of maturity), ratably among
the Construction/Term Loan Lenders in proportion to the respective amounts
described in this clause fourth held by them, as certified by the Term Loan A
Administrative Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE IX

THE TERM LOAN A ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Construction/Term Loan Lenders hereby appoints, designates and
authorizes Société Générale as its Term Loan A Administrative Agent under and
for purposes of each Financing Document to which the Term Loan A Administrative
Agent is a party, and in its capacity as the Term Loan A Administrative Agent,
to act on its behalf as Secured Debt Holder Group Representative and the
Designated Voting Party for the Construction/Term Loan Lenders. Société Générale
hereby accepts this appointment and agrees to act as the Term Loan A
Administrative Agent for the Construction/Term Loan Lenders in accordance with
the terms of this Agreement. Each of the Construction/Term Loan Lenders appoints
and authorizes the Term Loan A Administrative Agent to act on behalf of such
Construction/Term Loan Lender under each Financing Document to which it is a
party and in the absence of other written instructions from the Required Banks
received from time to time by the Term Loan A Administrative Agent (with respect
to which the Term Loan A Administrative Agent agrees that it will comply, except
as otherwise provided in this Section 9.01 or as otherwise advised by counsel,
and subject in all cases to the terms of the Intercreditor Agreement), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Term Loan A Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Term Loan A Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Term Loan A Administrative Agent have or be deemed to have any fiduciary
relationship with any Construction/Term Loan Lender or other Credit Agreement
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Financing Document or
otherwise exist against the Term Loan A Administrative Agent. Without limiting
the generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Term Loan A Administrative

 

53



--------------------------------------------------------------------------------

Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Government Rule.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) The provisions of this ARTICLE IX are solely for the benefit of the Term
Loan A Administrative Agent and the Construction/Term Loan Lenders, and neither
the Borrower nor any other Person shall have rights as a third party beneficiary
of any of such provisions other than the Borrower’s rights under Section 9.07(a)
and (b) (Resignation or Removal of Term Loan A Administrative Agent).

Section 9.02 Rights as a Lender or Term Loan A Credit Agreement Interest Rate
Protection Provider. Each Person serving as the Term Loan A Administrative Agent
hereunder or under any other Financing Document shall have the same rights and
powers in its capacity as a Construction/Term Loan Lender or Term Loan A Credit
Agreement Interest Rate Protection Provider, as the case may be, as any other
Construction/Term Loan Lender or Term Loan A Credit Agreement Interest Rate
Protection Provider, as the case may be, and may exercise the same as though it
were not the Term Loan A Administrative Agent. Each such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or Affiliates of the Borrower as if such Person were
not the Term Loan A Administrative Agent hereunder and without any duty to
account therefor to the Construction/Term Loan Lenders or any Term Loan A Credit
Agreement Interest Rate Protection Provider.

Section 9.03 Exculpatory Provisions. (a) The Term Loan A Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Financing Documents. Without limiting the generality of the
foregoing, the Term Loan A Administrative Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the Term Loan A
Administrative Agent is required to exercise as directed in writing by the
Required Banks (or such other number or percentage of the Construction/Term Loan
Lenders as shall be expressly provided for herein or in the other Financing
Documents); provided that the Term Loan A Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Term Loan A Administrative Agent to liability or that is contrary
to any Financing Document or applicable Government Rule; or

 

54



--------------------------------------------------------------------------------

(iii) except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the Term Loan A Administrative Agent be
liable for any failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Term Loan A Administrative Agent or any of its Affiliates in any
capacity.

(b) The Term Loan A Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the prior written consent or at the request of
the Required Banks (or such other number or percentage of the Construction/Term
Loan Lenders as may be necessary, or as the Term Loan A Administrative Agent may
believe in good faith to be necessary, under the circumstances as provided in
Section 10.01 (Amendments, Etc.)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Term Loan A Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the Term
Loan A Administrative Agent in writing by the Borrower or a Construction/Term
Loan Lender.

(c) The Term Loan A Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other
Financing Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence or continuance of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Document or any other agreement, instrument or document, or the
perfection or priority of any Lien or security interest created or purported to
be created by any Security Document, or (v) the satisfaction of any condition
set forth in ARTICLE VI (Conditions Precedent) or elsewhere herein, other than
to confirm receipt of any items expressly required to be delivered to the Term
Loan A Administrative Agent.

Section 9.04 Reliance by Term Loan A Administrative Agent. The Term Loan A
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Term Loan A Administrative Agent

 

55



--------------------------------------------------------------------------------

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Construction/Term Loan that by its terms must be fulfilled to
the satisfaction of any Construction/Term Loan Lender, the Term Loan A
Administrative Agent may presume that such condition is satisfactory to such
Construction/Term Loan Lender unless the Term Loan A Administrative Agent has
received notice to the contrary from such Construction/Term Loan Lender prior to
the making of such Construction/Term Loan. The Term Loan A Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Term Loan A Administrative Agent may
perform any and all of its duties and exercise any and all its rights and powers
hereunder or under any other Financing Document by or through any one or more
sub-agents appointed by the Term Loan A Administrative Agent. The Term Loan A
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this ARTICLE IX shall apply to any such
sub-agent and to the Related Parties of the Term Loan A Administrative Agent,
and shall apply to all of their respective activities in connection with their
acting as or for the Term Loan A Administrative Agent.

Section 9.06 Indemnification by the Lenders. Without limiting the obligations of
the Borrower hereunder, each Construction/Term Loan Lender agrees to indemnify
the Term Loan A Administrative Agent and Related Parties thereof ratably in
accordance with all its Construction/Term Loan Commitments for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, which may at
any time be imposed on, incurred by or asserted against the Term Loan A
Administrative Agent or any of its Related Parties in any way relating to or
arising out of this Agreement, the other Financing Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, however, that no
Construction/Term Loan Lender shall be liable for any of the foregoing to the
extent they arise solely from the Term Loan A Administrative Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. The Term Loan A Administrative
Agent shall be fully justified in taking, refusing to take or continuing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Construction/Term Loan Lenders against any and all liability and expense
which may be incurred by it by reason of taking, refusing to take or

 

56



--------------------------------------------------------------------------------

continuing to take any such action. Without limitation of the foregoing, each
Construction/Term Loan Lender agrees to reimburse, ratably in accordance with
all its Construction/Term Loan Commitments, the Term Loan A Administrative Agent
promptly upon demand for any out-of-pocket expenses (including counsel fees)
incurred by the Term Loan A Administrative Agent in connection with the
preparation, execution, administration, amendment, waiver, modification or
enforcement of, or legal advice in respect of rights or responsibilities under,
the Transaction Documents, to the extent that the Term Loan A Administrative
Agent is not reimbursed promptly for such expenses by Borrower. The obligation
of the Construction/Term Loan Lenders to make payments pursuant to this
Section 9.06 is several and not joint, and the same shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 9.07 Resignation or Removal of Term Loan A Administrative Agent.

(a) The Term Loan A Administrative Agent may resign from the performance of all
its functions and duties hereunder and under the other Financing Documents at
any time by giving thirty (30) days’ prior notice to the Borrower and the
Construction/Term Loan Lenders. The Term Loan A Administrative Agent may be
removed at any time (i) by the Required Banks for such Person’s gross negligence
or willful misconduct or (ii) by the Borrower, with the consent of the Required
Banks, for such Person’s gross negligence or willful misconduct. In the event
Société Générale is no longer the Term Loan A Administrative Agent, any
successor Term Loan A Administrative Agent may be removed at any time with cause
by the Required Banks. Any such resignation or removal shall take effect upon
the appointment of a successor Term Loan A Administrative Agent, in accordance
with this Section 9.07.

(b) Upon any notice of resignation by the Term Loan A Administrative Agent or
upon the removal of the Term Loan A Administrative Agent by the Required Banks,
or by the Borrower with the approval of the Required Banks pursuant to
Section 9.07(a), the Required Banks shall appoint a successor Term Loan A
Administrative Agent, hereunder and under each other Financing Document to which
the Term Loan A Administrative Agent is a party, such successor Term Loan A
Administrative Agent to be a commercial bank having a combined capital and
surplus of at least one billion Dollars ($1,000,000,000); provided that, if no
Default or Event of Default shall then be continuing, appointment of a successor
Term Loan A Administrative Agent shall also be acceptable to the Borrower (such
acceptance not to be unreasonably withheld, conditioned or delayed). The fees
payable by the Borrower to a successor Term Loan A Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.

 

57



--------------------------------------------------------------------------------

(c) If no successor Term Loan A Administrative Agent has been appointed by the
Required Banks within thirty (30) days after the date such notice of resignation
was given by such resigning Term Loan A Administrative Agent, or the Required
Banks elected to remove such Person, any Credit Agreement Secured Party may
petition any court of competent jurisdiction for the appointment of a successor
Term Loan A Administrative Agent. Such court may thereupon, after such notice,
if any, as it may deem proper, appoint a successor Term Loan A Administrative
Agent, who shall serve as Term Loan A Administrative Agent hereunder and under
each other Financing Document to which it is a party until such time, if any, as
the Required Banks appoint a successor Term Loan A Administrative Agent, as
provided above.

(d) Upon the acceptance of a successor’s appointment as Term Loan A
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Term Loan A Administrative Agent, and the retiring (or removed) Term
Loan A Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. After the
retirement or removal of the Term Loan A Administrative Agent hereunder and
under the other Financing Documents, the provisions of this ARTICLE IX and
Section 10.08 (Indemnification by the Borrower) shall continue in effect for the
benefit of such retiring (or removed) Person, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Person was acting in its capacity as
Term Loan A Administrative Agent.

Section 9.08 No Amendment to Duties of Term Loan A Administrative Agent Without
Consent. The Term Loan A Administrative Agent shall not be bound by any waiver,
amendment, supplement or modification of this Agreement or any other Financing
Document that affects its rights or duties hereunder or thereunder unless such
Term Loan A Administrative Agent shall have given its prior written consent, in
its capacity as Term Loan A Administrative Agent thereto.

Section 9.09 Non-Reliance on Term Loan A Administrative Agent and
Construction/Term Loan Lenders . Each of the Construction/Term Loan Lenders
acknowledges that it has, independently and without reliance upon the Term Loan
A Administrative Agent, any other Construction/Term Loan Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and make its extensions of credit. Each of the Construction/Term Loan
Lenders also acknowledges that it will, independently and without reliance upon
the Term Loan A Administrative Agent or any other Construction/Term Loan Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Financing Document or any related agreement or any document furnished hereunder
or thereunder.

 

58



--------------------------------------------------------------------------------

Section 9.10 No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication Agent
or Co-Documentation Agent Duties. Anything herein to the contrary
notwithstanding, no Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication
Agent or Co-Documentation Agent shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Term Loan A Administrative Agent or Construction/Term Loan Lender hereunder.

Section 9.11 Copies. The Term Loan A Administrative Agent shall give prompt
notice to each Construction/Term Loan Lender of receipt of each notice or
request required or permitted to be given to the Term Loan A Administrative
Agent by the Borrower pursuant to the terms of this Agreement or any other
Financing Document (unless concurrently delivered to the Construction/Term Loan
Lenders by the Borrower). The Term Loan A Administrative Agent will distribute
to each Construction/Term Loan Lender each document or instrument (including
each document or instrument delivered by the Borrower to the Term Loan A
Administrative Agent pursuant to ARTICLE V (Representations and Warranties),
ARTICLE VI (Conditions Precedent) and ARTICLE VII (Covenants)) received for the
account of the Term Loan A Administrative Agent and copies of all other
communications received by the Term Loan A Administrative Agent from the
Borrower for distribution to the Construction/Term Loan Lenders by the Term Loan
A Administrative Agent in accordance with the terms of this Agreement or any
other Financing Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01 Amendments, Etc. Subject to the terms of the Intercreditor
Agreement, no consent, amendment, waiver or termination of any provision of this
Agreement shall be effective unless in writing signed by the Borrower and the
Required Banks, and each such amendment, waiver, termination or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, without the consent of each Construction/Term Loan Lender
or, in connection with clause (g)(i) below, the Supermajority Banks (in each
case, other than any Construction/Term Loan Lender that is a Loan Party, a
Sponsor or an Affiliate or Subsidiary thereof), no such amendment, waiver,
termination or consent shall:

(a) waive any condition set forth in Section 6.01 (Conditions to Closing Date),
Section 6.02 (Conditions to Initial Advance), Section 6.03(a), (f) and (g),
(Conditions to Second Advance), with respect to the Initial Advance,
Section 6.04 (Conditions to Each Construction/Term Loan Borrowing) and, with
respect to the second Advance, Section 6.04(e) (Conditions to Each
Construction/Term Loan Borrowing);

 

59



--------------------------------------------------------------------------------

(b) extend or increase any Construction/Term Loan Commitment;

(c) postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 3.01 (Repayment of Construction/Term Loan
Borrowings), Section 3.02 (Interest Payment Dates), Section 3.09 (Mandatory
Prepayment), or Section 3.13 (Fees) or any date fixed by the Term Loan A
Administrative Agent for the payment of fees or other amounts due to the
Construction/Term Loan Lenders (or any of them) hereunder;

(d) reduce the principal of, or the rate of interest specified herein on, any
Construction/Term Loan, or any Fees or other amounts (including any mandatory
prepayments under Section 3.09 (Mandatory Prepayment)) payable to any
Construction/Term Loan Lender hereunder, other than interest payable at the
Default Rate;

(e) change the order of application of any reduction in any Construction/Term
Loan Commitments or any prepayment of Construction/Term Loans from the
application thereof set forth in the applicable provisions of Section 2.04
(Termination or Reduction of Commitments), Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment), Section 3.14 (Pro Rata Treatment), or
Section 3.15 (Sharing of Payments), respectively, in any manner;

(f) change any provision of this Section 10.01, the definition of Required
Banks, Supermajority Banks, Special Supermajority Banks, Required Tranche 4
Banks or any other provision hereof specifying the number or percentage of
Construction/Term Loan Lenders required to amend, waive, terminate or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder;

(g) subject to all other provisions of this Section 10.01, release or allow
release of (i) the Borrower from all or a material portion of its obligations
under this Agreement, the Common Terms Agreement, the Interest Rate Protection
Agreements to which the Term Loan A Credit Agreement Interest Rate Protection
Providers are a party (other than as set forth in Section 3.5 (Termination of
Interest Rate Protection Agreement in Connection with Any Prepayment) of the
Common Terms Agreement or if not required pursuant Section 6.11 (Interest Rate
Protection Agreements) of the Common Terms Agreement) or any Security Document,
(ii) all or a material portion of the Collateral from the Lien of any of the
Security Documents (other than as set forth in Section 7.2(b) (Prohibition of
Fundamental Changes) of the Common Terms Agreement), or (iii) any guaranties or
commitments (other than any Construction/Term Loan Commitments)

 

60



--------------------------------------------------------------------------------

under or in connection with this Agreement, the Common Terms Agreement, the
Interest Rate Protection Agreements to which the Term Loan A Credit Agreement
Interest Rate Protection Providers are a party or any Security Document
(including the obligations of Blackstone under the Equity Support Agreements to
which it is a party);

(h) amend, modify, waive or supplement the terms of Section 10.04 (Assignments)
of this Agreement or Section 2.6 (Expansion Debt) of the Common Terms Agreement;

(i) amend the definition of Permitted Indebtedness, Credit Agreement Secured
Parties or Interest Rate Protection Agreements; or

(j) amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) of the Intercreditor Agreement;

provided, further, no such amendment, waiver, termination or consent shall,
without prior written consent of each Term Loan A Credit Agreement Interest Rate
Protection Provider, amend, waive or terminate any Financing Documents in a
manner that would impact the rights of the Term Loan A Credit Agreement Interest
Rate Protection Providers in a manner materially and adversely different from
the impact on the other Credit Agreement Secured Parties; provided, further,
that no such amendment, waiver, termination or consent shall, unless in writing
and signed by the Term Loan A Administrative Agent or the Common Security
Trustee, as applicable, in addition to the Construction/Term Loan Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Term Loan A Administrative Agent or the Common Security Trustee.

Section 10.02 Entire Agreement. This Agreement, the other Financing Documents
and any agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof, including the Commitment Letter, dated as of July 11, 2012, among
the Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Crédit Agricole Corporate
and Investment Bank, Credit Suisse Securities (USA) LLC, Credit Suisse AG,
Cayman Islands Branch, Deutsche Bank Trust Company Americas, HSBC Securities
(USA), Inc., J.P. Morgan Securities LLC, Morgan Stanley Senior Funding, Inc.,
Royal Bank of Canada, SG Americas Securities, LLC, Standard Chartered Bank and
Union Bank, N.A. In the event of any conflict between the terms, conditions and
provisions of this Agreement and any such agreement, document or instrument, the
terms, conditions and provisions of this Agreement shall prevail.

 

61



--------------------------------------------------------------------------------

Section 10.03 Applicable Government Rule; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT
PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS
SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

62



--------------------------------------------------------------------------------

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 10.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 10.03(b) to be filed,
heard or determined in or by the courts specified therein.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under the Financing Documents and, without limiting the
generality of the foregoing, agrees that the waiver set forth in this
Section 10.03(e) shall have the fullest scope permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and is intended to be
irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.03.

 

63



--------------------------------------------------------------------------------

Section 10.04 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each of the Construction/Term Loan Lenders and the Term
Loan A Administrative Agent (and any attempted assignment or other transfer by
the Borrower without such consent shall be null and void), and no
Construction/Term Loan Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
Section 10.04(b) and Section 10.04(g), (ii) by way of participation in
accordance with Section 10.04(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.04(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).

(b) Subject to Section 10.04(g) and this Section 10.04(b), any Construction/Term
Loan Lender may at any time after the date hereof assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Construction/Term Loan Commitment with
respect to any Tranche or the Construction/Term Loans with respect to such
Tranche at the time owing to it) (provided that, on the date of such assignment,
such assignment would not result in an increase in amounts payable by the
Borrower under Section 4.03 (Increased Costs) or Section 4.05 (Funding Losses),
unless such increase in amounts payable measured on such date of assignment is
waived by the assigning and assuming Construction/Term Loan Lenders). Except in
the case of (x) an assignment of the entire remaining amount of the assigning
Construction/Term Loan Lender’s Construction/Term Loan Commitment with respect
to a Tranche and the Construction/Term Loans with respect to such Tranche at the
time owing to it or (y) an assignment to a Construction/Term Loan Lender, or an
Affiliate of a Construction/Term Loan Lender, or an Approved Fund with respect
to a Construction/Term Loan Lender, the sum of (1) the outstanding
Construction/Term Loan Commitments, if any, and (2) the outstanding
Construction/Term Loans subject to each such assignment (determined as of the
date the Lender Assignment Agreement with respect to such assignment is
delivered to the Term Loan A Administrative Agent or, if “Trade Date” is
specified in the Lender Assignment Agreement, as of the Trade Date) shall not be
less than five million Dollars ($5,000,000) and, with respect to the assignment
of the Construction/Term Loans, in integral multiples of one million Dollars
($1,000,000), unless the Term Loan A Administrative Agent otherwise consents in
writing. Subject to Section 10.04(g), each partial assignment shall be made as
an assignment of the same percentage of outstanding Construction/Term Loan
Commitment and outstanding Construction/Term Loans with respect to a Tranche and
a proportionate part of all the assigning Construction/Term Loan Lender’s rights
and obligations under this Agreement with respect to the Construction/Term Loan
with respect to a Tranche and the Construction/Term Loan Commitment with respect
to such Tranche assigned. The parties to each assignment shall execute and
deliver to the Term Loan A Administrative Agent a Lender Assignment Agreement,
either in the form of Exhibit E-1 (if both Construction/Term Loan Commitments
and Construction/Term

 

64



--------------------------------------------------------------------------------

Loans are assigned) or Exhibit E-2 (if only Construction/Term Loans are
assigned), together with a processing and recordation fee of three thousand five
hundred Dollars ($3,500); provided that (A) no such fee shall be payable in the
case of an assignment to a Construction/Term Loan Lender, an Affiliate of a
Construction/Term Loan Lender or an Approved Fund with respect to a
Construction/Term Loan Lender and (B) in the case of contemporaneous assignments
by a Construction/Term Loan Lender to one or more Approved Funds managed by the
same investment advisor (which Approved Funds are not then Construction/Term
Loan Lenders hereunder), only a single such three thousand five hundred Dollar
($3,500) fee shall be payable for all such contemporaneous assignments. If the
Eligible Assignee is not a Construction/Term Loan Lender prior to such
assignment, it shall deliver to the Term Loan A Administrative Agent an
administrative questionnaire and all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
requirements. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Term Loan A
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Term Loan A Administrative
Agent, the applicable pro rata share of Construction/Term Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Term Loan A Administrative Agent, and each other Construction/Term Loan
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Construction/Term Loans of each
Tranche in accordance with its Construction/Term Loan Commitment Percentage for
such Tranche. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Term Loan A Administrative Agent
pursuant to Section 10.04(c), from and after the effective date specified in
each Lender Assignment Agreement, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Lender Assignment Agreement, have the rights and obligations of a
Construction/Term Loan Lender under this Agreement, and the assigning
Construction/Term Loan Lender thereunder shall, to the extent of the interest
assigned by such Lender Assignment Agreement, be released from its obligations
under this Agreement (and, in the case of a Lender Assignment Agreement covering
all of the assigning Construction/Term Loan Lender’s rights and

 

65



--------------------------------------------------------------------------------

obligations under this Agreement, such Construction/Term Loan Lender shall cease
to be a party hereto) but shall continue to be entitled to the benefits of
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.05 (Funding Losses), Section 4.06 (Taxes), Section 10.06 (Costs and
Expenses) and Section 10.08 (Indemnification by the Borrower) with respect to
facts and circumstances occurring prior to the effective date of such assignment
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Construction/Term
Loan Lender’s having been a Defaulting Lender. Upon request, the Borrower (at
its expense) shall execute and deliver a Construction/Term Loan Note to the
assignee Construction/Term Loan Lender and/or a revised Construction/Term Loan
Note to the assigning Construction/Term Loan Lender reflecting such assignment.
Any assignment or transfer by a Construction/Term Loan Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04(b)
shall be treated for purposes of this Agreement as a sale by such
Construction/Term Loan Lender of a participation in such rights and obligations
in accordance with Section 10.04(d). Upon any such assignment, the Term Loan A
Administrative Agent will deliver a notice thereof to the Borrower (provided
that failure to deliver such notice shall not result in any liability for the
Term Loan A Administrative Agent).

(c) The Term Loan A Administrative Agent shall maintain the Register in
accordance with Section 2.03(f) (Borrowing of Loans) above.

(d) Any Construction/Term Loan Lender may at any time, without the consent of,
or notice to, the Borrower or the Term Loan A Administrative Agent, sell
participations to any Person (other than a natural person or any Loan Party, any
Sponsor, any Material Project Party, any Person that is party to any Additional
Material Project Document or any Affiliate or Subsidiary thereof) (each, a
“Participant”) in all or a portion of such Construction/Term Loan Lender’s
rights or obligations under this Agreement (including all or a portion of its
Construction/Term Loan Commitment or the Construction/Term Loans owing to it of
any Tranche); provided that (i) such Construction/Term Loan Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Construction/Term Loan
Lender remains solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Term Loan A
Administrative Agent and the other Construction/Term Loan Lenders shall continue
to deal solely and directly with such Construction/Term Loan Lender in
connection with such Construction/Term Loan Lender’s rights and obligations
under this Agreement. For the avoidance of doubt, each Construction/Term Loan
Lender shall be responsible for the indemnity under Section 9.06
(Indemnification by the Lenders) with respect to any payments made by such
Lender to its Participant(s). Any agreement or instrument pursuant to which a
Construction/Term Loan Lender sells such a participation shall provide that such
Construction/Term Loan Lender shall retain the sole right to

 

66



--------------------------------------------------------------------------------

enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Construction/Term Loan Lender will not, without the consent of
the Participant, agree to any amendment, waiver or other modification described
in the first proviso to Section 10.01 (Amendments, Etc.) that directly affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.03 (Increased Costs), 4.05 (Funding Losses) and 4.06
(Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 4.06(e) (Taxes – Status of Lenders) (it being
understood that any documentation required under Section 4.06 (Taxes) shall be
delivered to the participating Construction/Term Loan Lender)) to the same
extent as if it were a Construction/Term Loan Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 4.04
(Obligation to Mitigate) as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.03 (Increased Costs) or 4.06 (Taxes), with respect to any
participation, than its participating Construction/Term Loan Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Construction/Term Loan Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.04 (Obligation to Mitigate) with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.14 (Right of Setoff) as though it were a Construction/Term Loan
Lender; provided that such Participant agrees to be subject to Section 3.15
(Sharing of Payments) as though it were a Construction/Term Loan Lender. Each
Construction/Term Loan Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the
Construction/Term Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no Construction/Term Loan Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Construction/Term Loan Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Term Loan A Administrative Agent
(in its capacity as Term Loan A Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

67



--------------------------------------------------------------------------------

(e) Any Construction/Term Loan Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Construction/Term Loan Notes, if any) to secure obligations
of such Construction/Term Loan Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction; provided that, no such pledge or assignment shall release such
Construction/Term Loan Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Construction/Term Loan Lender
as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(g) All assignments by a Construction/Term Loan Lender of all or a portion of
its rights and obligations hereunder with respect to any Tranche with then
outstanding Construction/Term Loan Commitments shall be made only as an
assignment of the same percentage of outstanding Construction/Term Loan
Commitments and outstanding Construction/Term Loans of such Tranche held by such
Lender. If a Tranche has no unused Construction/Term Loan Commitments,
assignments of outstanding Construction/Term Loans of such Tranche may be made,
together with a pro rata portion of such Construction/Term Loan Lender’s rights
and obligations with respect to the Tranche subject to such assignment, in such
amounts, to such persons and on such terms as are permitted by and otherwise in
accordance with Section 10.04(b). This Section 10.04(g) shall not prohibit any
Construction/Term Loan Lender from assigning all or a portion of its rights and
obligations hereunder among separate Tranches on a non-pro rata basis among such
Tranches.

Section 10.05 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall be construed to give to any
Person, other than the parties hereto, the Joint Lead Arrangers, the Joint Lead
Bookrunners, Co-Documentation Agents, Co-Syndication Agents, each of their
successors and permitted assigns under this Agreement or any other Financing
Document, Participants to the extent provided in Section 10.04 (Assignments)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Term Loan A Administrative Agent, the Common Security Trustee and the
Construction/Term Loan Lenders, any benefit or any legal or equitable right or
remedy under this Agreement.

 

68



--------------------------------------------------------------------------------

Section 10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out of pocket expenses incurred by each of the Term Loan A
Administrative Agent, the Common Security Trustee and the Construction/Term Loan
Lenders and their Affiliates (including all reasonable fees, costs and expenses
of one counsel plus one local counsel for the Construction/Term Loan Lenders and
their Affiliates in each relevant jurisdiction (provided that, in the case of
the continuation of an Event of Default, any Construction/Term Loan Lender may
retain separate counsel in the event of an actual conflict of interest (which
may be multiple counsel, but only the least number necessary to resolve such
conflict of interest) and the Borrower shall pay all reasonable fees, cost and
expenses of such additional counsel)), in connection with the preparation,
negotiation, syndication, execution and delivery of this Agreement and the other
Financing Documents; (b) all reasonable and documented out of pocket expenses
incurred by the Term Loan A Administrative Agent, the Common Security Trustee
and the Construction/Term Loan Lenders (including all reasonable fees, costs and
expenses of one counsel plus one local counsel for the Construction/Term Loan
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any Construction/Term Loan
Lender may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with any
amendments, modifications or waivers of the provisions of this Agreement and the
other Financing Documents (whether or not the transactions contemplated hereby
or thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by the Term Loan A Administrative Agent and the Common
Security Trustee (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Construction/Term Loan Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any Construction/Term Loan Lender may
retain separate counsel in the event of an actual conflict of interest (which
may be multiple counsel, but only the least number necessary to resolve such
conflict of interest) and the Borrower shall pay all reasonable fees, cost and
expenses of such additional counsel)), in connection with the administration of
this Agreement and the other Financing Documents (whether or not the
transactions contemplated hereby or thereby are consummated); (d) all reasonable
and documented out-of-pocket expenses incurred by each Joint Lead Arranger,
Joint Lead Bookrunner, Co-Documentation Agent and Co-Syndication Agent in
connection with the initial syndication of the credit facility under this
Agreement (including reasonable printing and travel expenses) and (e) all
reasonable and documented out-of-pocket expenses incurred

 

69



--------------------------------------------------------------------------------

by the Credit Agreement Secured Parties (including all reasonable fees, costs
and expenses of one counsel plus one local counsel for the Construction/Term
Loan Lenders and their Affiliates in each relevant jurisdiction (provided that,
in the case of the continuation of an Event of Default, any Construction/Term
Loan Lender may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
enforcement or protection (other than in connection with assignment of
Construction/Term Loans or Construction/Term Loan Commitments) of their rights
in connection with this Agreement and the other Financing Documents, including
their rights under this Section 10.06, including in connection with any workout,
restructuring or negotiations in respect of the Obligations. This provisions of
this Section 10.06 shall not supersede Sections 4.03 (Increased Costs) and 4.06
(Taxes). Notwithstanding the foregoing, in the event that the Common Security
Trustee reasonably believes that a conflict exists in using one counsel, it may
engage its own counsel.

Section 10.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Term Loan A Administrative Agent and when the Term
Loan A Administrative Agent has received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 10.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each Credit Agreement Secured Party, each Joint Lead Arranger, each
Joint Lead Bookrunner, each Co-Documentation Agent, each Co-Syndication Agent
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel or consultants for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

 

70



--------------------------------------------------------------------------------

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Credit Agreement Secured Party,
Joint Lead Arranger, Joint Lead Bookrunner, Co-Documentation Agent,
Co-Syndication Agent or Affiliates or Related Parties thereof;

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) To the extent that the Borrower for any reason fails to pay any amount
required under Section 10.06 (Costs and Expenses) or Section 10.08(a) above to
be paid by it to any of the Term Loan A Administrative Agent, the Common
Security Trustee, any sub-agent thereof, or any Related Party of any of the
foregoing, each Construction/Term Loan Lender severally agrees to pay to the
Term Loan A

 

71



--------------------------------------------------------------------------------

Administrative Agent, the Common Security Trustee, any such sub-agent, or such
Related Party, as the case may be, such Construction/Term Loan Lender’s ratable
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Term Loan A
Administrative Agent, the Common Security Trustee, or any sub-agent thereof in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Term Loan A Administrative Agent, the Common Security Trustee, or
any sub-agent thereof in connection with such capacity. The obligations of the
Construction/Term Loan Lenders under this Section 10.08(b) are subject to the
provisions of Section 2.03 (Borrowing of Loans). The obligations of the
Construction/Term Loan Lenders to make payments pursuant to this
Section 10.08(b) are several and not joint and shall survive the payment in full
of the Obligations and the termination of this Agreement. The failure of any
Construction/Term Loan Lender to make payments on any date required hereunder
shall not relieve any other Construction/Term Loan Lender of its corresponding
obligation to do so on such date, and no Construction/Term Loan Lender shall be
responsible for the failure of any other Construction/Term Loan Lender to do so.

(c) All amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The provisions of this Section 10.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
Term Loan A Administrative Agent or any Construction/Term Loan Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Term Loan A Administrative Agent or
any Construction/Term Loan Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Government Rule, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

72



--------------------------------------------------------------------------------

Section 10.10 No Waiver; Cumulative Remedies. No failure by any Credit Agreement
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the Term Loan A Administrative
Agent, the Common Security Trustee or the Construction/Term Loan Lenders, as
applicable, on Schedule 10.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 10.11(c).

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 10.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the Term Loan A Administrative Agent
through electronic communications shall be followed by the delivery of a hard
copy.

(d) Each of the Borrower, the Term Loan A Administrative Agent and the Common
Security Trustee may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Construction/Term Loan Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Term Loan A Administrative Agent and the Common Security Trustee.

 

73



--------------------------------------------------------------------------------

(e) The Term Loan A Administrative Agent, the Common Security Trustee and the
Construction/Term Loan Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Term Loan A
Administrative Agent, the Common Security Trustee, the Construction/Term Loan
Lenders and the Related Parties of each of them for all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Term Loan A Administrative Agent,
Common Security Trustee and Construction/Term Loan Lenders by the Borrower may
be recorded by the Term Loan A Administrative Agent, Common Security Trustee and
Construction/Term Loan Lenders, as applicable, and each of the parties hereto
hereby consents to such recording.

(f) The Term Loan A Administrative Agent agrees that the receipt of the
communications by the Term Loan A Administrative Agent at its e-mail addresses
set forth in Schedule 10.11 shall constitute effective delivery to the Term Loan
A Administrative Agent for purposes of the Financing Documents. Each
Construction/Term Loan Lender agrees to notify the Term Loan A Administrative
Agent in writing (including by electronic communication) from time to time of
such Construction/Term Loan Lender’s e-mail address(es) to which the notices may
be sent by electronic transmission and that such notices may be sent to such
e-mail address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
Term Loan A Administrative Agent, the Common Security Trustee and any of the
Construction/Term Loan Lenders to give any notice or other communication
pursuant to any Financing Document in any other manner specified in such
Financing Document.

(h) So long as Société Générale is the Term Loan A Administrative Agent, the
Borrower hereby agrees that it will provide to the Term Loan A Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Term Loan A Administrative Agent pursuant to the Financing
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to any Construction/Term Loan Borrowing,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides

 

74



--------------------------------------------------------------------------------

notice of any Default or Event of Default or (iv) is required to be delivered to
satisfy any condition precedent to any Construction/Term Loan Borrowing (all
such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Term Loan A Administrative Agent at the
email addresses specified in Schedule 10.11. In addition, the Borrower agrees to
continue to provide the Communications to the Term Loan A Administrative Agent
in the manner specified in the Financing Documents but only to the extent
requested by the Term Loan A Administrative Agent.

(i) So long as Société Générale is the Term Loan A Administrative Agent, the
Borrower further agrees that the Term Loan A Administrative Agent may make the
Communications available to the Construction/Term Loan Lenders by posting the
Communications on an internet website that may, from time to time, be notified
to the Construction/Term Loan Lenders (or any replacement or successor thereto)
or a substantially similar electronic transmission system (the “Platform”). The
costs and expenses incurred by the Term Loan A Administrative Agent in creating
and maintaining the Platform shall be paid by Borrower in accordance with
Section 10.06 (Costs and Expenses).

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE TERM LOAN A
ADMINISTRATIVE AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE TERM LOAN A
ADMINISTRATIVE AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN
NO EVENT SHALL THE TERM LOAN A ADMINISTRATIVE AGENT OR ANY AFFILIATE THEREOF OR
ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
CONSTRUCTION/TERM LOAN LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR ANY AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

75



--------------------------------------------------------------------------------

Section 10.12 Patriot Act Notice. Each of the Construction/Term Loan Lenders,
the Term Loan A Administrative Agent and the Common Security Trustee hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Construction/Term Loan Lender, the Term
Loan A Administrative Agent or the Common Security Trustee, as applicable, to
identify the Borrower in accordance with the Patriot Act.

Section 10.13 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Term Loan A Administrative Agent, the Common
Security Trustee or any Construction/Term Loan Lender, or the Term Loan A
Administrative Agent, the Common Security Trustee or any Construction/Term Loan
Lender (as the case may be) exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Term Loan A Administrative Agent,
the Common Security Trustee or such Construction/Term Loan Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any bankruptcy or insolvency proceeding or otherwise, then
(a) to the extent of such recovery, the Obligation or part thereof originally
intended to be satisfied by such payment shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Construction/Term Loan Lender severally agrees to pay to
the Term Loan A Administrative Agent or the Common Security Trustee upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Term Loan A Administrative Agent or the Common Security Trustee,
as the case may be, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the
Construction/Term Loan Lenders under this Section 10.13 shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 10.14 Right of Setoff. Each of the Construction/Term Loan Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time during the continuance of an Event of Default, to the fullest
extent permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Construction/Term Loan Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all of the Obligations
of the Borrower now or hereafter existing under this

 

76



--------------------------------------------------------------------------------

Agreement or any other Financing Document to such Construction/Term Loan Lender,
irrespective of whether or not such Construction/Term Loan Lender shall have
made any demand under this Agreement or any other Financing Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Construction/Term Loan Lender different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each of the Construction/Term Loan Lenders and their respective
Affiliates under this Section 10.14 are in addition to other rights and remedies
(including other rights of setoff) that such Construction/Term Loan Lender or
their respective Affiliates may have. Each of the Construction/Term Loan Lenders
agrees to notify the Borrower and the Term Loan A Administrative Agent promptly
after any such setoff and application; provided that, the failure to give such
notice shall not affect the validity of such setoff and application.

Section 10.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the Lenders),
Section 10.06 (Costs and Expenses), Section 10.08 (Indemnification by the
Borrower) and Section 10.13 (Payments Set Aside) shall survive any termination
of this Agreement. In addition, each representation and warranty made hereunder
and in any other Financing Document or other document delivered pursuant hereto
or thereto or in connection herewith or therewith shall survive the execution
and delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the Credit Agreement Secured Parties
regardless of any investigation made by any Credit Agreement Secured Party or on
their behalf and notwithstanding that the Credit Agreement Secured Parties may
have had notice or knowledge of any Default or Event of Default at the time of
the Construction/Term Loan Borrowing, and shall continue in full force and
effect as of the date made or any date referred to herein as long as any
Construction/Term Loan or any other Obligation hereunder or under any other
Financing Document shall remain unpaid or unsatisfied.

 

77



--------------------------------------------------------------------------------

Section 10.17 Treatment of Certain Information; Confidentiality. The Term Loan A
Administrative Agent, the Common Security Trustee, and each of the
Construction/Term Loan Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective shareholders, members, partners,
directors, officers, employees, agents, advisors, auditors, insurers and
representatives (provided that the Persons to whom such disclosure is made will
be informed prior to disclosure of the confidential nature of such Information
and instructed to keep such Information confidential); (b) to the extent
requested or required by any regulatory authority purporting to have
jurisdiction over it or to any Federal Reserve Bank or central bank in
connection with a pledge or assignment pursuant to Section 10.04(e)
(Assignments); (c) to the extent required by applicable Government Rule or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any other Financing Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder (including any actual or
prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement,
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower or (iii) any Person (and any of its officers, directors, employees,
agents or advisors) that may enter into or support, directly or indirectly, or
that may be considering entering into or supporting, directly or indirectly,
either (A) contractual arrangements with the Term Loan A Administrative Agent,
the Common Security Trustee, or such Construction/Term Loan Lender, or any
Affiliates thereof, pursuant to which all or any portion of the risks, rights,
benefits or obligations under or with respect to any Construction/Term Loan or
Financing Document is transferred to such Person or (B) an actual or proposed
securitization or collateralization of, or similar transaction relating to, all
or a part of any amounts payable to or for the benefit of any Construction/Term
Loan Lender under any Financing Document (including any rating agency); (g) with
the consent of the Borrower (which consent shall not unreasonably be withheld or
delayed); (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 10.17 or (ii) becomes
available to the Term Loan A Administrative Agent, the Common Security Trustee,
any Construction/Term Loan Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower; (i) to any state,
federal or foreign authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Construction/Term Loan Lender, the Common Security Trustee or the Term Loan A
Administrative Agent; or (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Borrower received by it from any Construction/Term Loan Lender or the Term Loan
A

 

78



--------------------------------------------------------------------------------

Administrative Agent or Common Security Trustee, as applicable). In addition,
the Term Loan A Administrative Agent, the Common Security Trustee, and any
Construction/Term Loan Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Term Loan A
Administrative Agent, the Common Security Trustee and the Construction/Term Loan
Lenders in connection with the administration and management of this Agreement,
the other Financing Documents, the Construction/Term Loan Commitments, and the
Construction/Term Loan Borrowings. For the purposes of this Section 10.17,
“Information” means written information that is furnished by or on behalf of the
Borrower, the Pledgor, the Sponsor or any of their Affiliates to the Term Loan A
Administrative Agent, Common Security Trustee or any Construction/Term Loan
Lender pursuant to or in connection with any Financing Document, relating to the
assets and business of the Borrower, the Pledgor, the Sponsor or any of their
Affiliates, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by the Term
Loan A Administrative Agent, the Common Security Trustee or such
Construction/Term Loan Lender of its obligations hereunder, (ii) is or becomes
available to the Term Loan A Administrative Agent, the Common Security Trustee
or such Construction/Term Loan Lender from a source other than the Borrower, the
Pledgor, the Sponsor or any of their Affiliates, as applicable, that is not, to
the knowledge of the Term Loan A Administrative Agent, the Common Security
Trustee or such Construction/Term Loan Lender, acting in violation of a
confidentiality obligation with the Borrower, the Pledgor, the Sponsor or any of
their Affiliates, as applicable or (iii) is independently compiled by the Term
Loan A Administrative Agent, the Common Security Trustee or any
Construction/Term Loan Lender, as evidenced by their records, without the use of
the Information. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.17 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 10.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Government Rule, no party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Construction/Term Loan or the
use of the proceeds thereof. No party hereto or its Related Parties shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

79



--------------------------------------------------------------------------------

Section 10.19 Waiver of Litigation Payments. To the extent that any party hereto
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 10.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or
elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
New York or, as the case may be, the jurisdiction in which such court is
located.

Section 10.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the Credit Agreement Secured Parties on demand all of its reasonable costs and
expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by such party in connection with such rescission or restoration.

Section 10.21 No Recourse.

(a) Subject to Section 10.21(c), each Credit Agreement Secured Party that is a
party hereto acknowledges and agrees that the obligations of the Loan Parties
under this Agreement and the other Financing Documents, including with respect
to the payment of the principal of or premium or penalty, if any, or interest on
any Obligations, or any part thereof, or for any claim based thereon or
otherwise in respect thereof or related thereto, are obligations solely of the
Loan Parties and shall be satisfied solely from the Security and the assets of
the Loan Parties and shall not constitute a debt or obligation of the Sponsor or
any of its respective Affiliates (other than the Loan Parties) or Blackstone or
its respective Affiliates (other than the Loan Parties), nor of any past,
present or future officers, directors, employees, shareholders, agents,
attorneys or representatives of the Loan Parties, the Sponsor, Blackstone and
their respective Affiliates (collectively (but excluding the Loan Parties), the
“Non-Recourse Parties”).

(b) Each Credit Agreement Secured Party that is party hereto acknowledges and
agrees that, subject to Section 10.21(c), the Non-Recourse Parties shall not be
liable for any amount payable under this Agreement or any Financing Document,
and no Credit Agreement Secured Party shall seek a money judgment or deficiency
or personal judgment against any Non-Recourse Party for payment or performance
of any obligation of the Loan Parties under this Agreement or the other
Financing Documents.

 

80



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall limit or affect or be construed to limit or
affect the obligations and liabilities of (x) either the Blackstone Holdco or
the Blackstone Guarantor under the Equity Support Agreement to which it is
party; provided that, notwithstanding anything to the contrary set forth herein
or in any other Financing Document, the aggregate exposure of the Blackstone
Guarantor in respect of the Equity Support Agreement to which it is party shall
not exceed the cap set forth in such Equity Support Agreement or (y) the Sponsor
under the CQP Security Agreement.

(d) The acknowledgments, agreements and waivers set out in this Section 10.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

Section 10.22 Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Secured Debt Holder Group Representative in
accordance with the Intercreditor Agreement shall be binding on each
Construction/Term Loan Lender. Notwithstanding anything to the contrary herein,
in the case of any inconsistency between this Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall govern.

Section 10.23 Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) if (a) the Initial Advance does not occur on or
prior to December 31, 2012 (or such later date as may be agreed to in writing by
all of the Construction/Term Loan Lenders) or (b) all Obligations have been
indefeasibly paid in full and all Construction/Term Loan Commitments have been
terminated and the Term Loan A Administrative Agent shall have given the notice
required by Section 2.10(a) (Termination of Obligations) of the Common Terms
Agreement.

[Remainder of page intentionally blank. Next page is signature page.]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC, as the Borrower

By: 

 

/s/ Meg A. Gentle            

Name: 

 

Meg A. Gentle

Title: 

 

Chief Financial Officer

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,
as Term Loan A Administrative Agent, Common Security Trustee and
Construction/Term Loan Lender

By:

 

/s/ Daniel Mallo            

Name: 

 

Daniel Mallo

Title:

 

Managing Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Construction/Term Loan Lender

By:   /s/ Johnathan B. Lindenberg Name: Johnathan B. Lindenberg Title: Managing
Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

UNION BANK, N.A.,

as Construction/Term Loan Lender

By:   /s/ Louise Pesce Name: Louise Pesce Title: Senior Vice President

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

as Construction/Term Loan Lender

By:   /s/ Evan S. Levy Name: Evan S. Levy Title: Managing Director

By:

 

/s/ James Guidera

Name: James Guidera

Title: Managing Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,

as Construction/Term Loan Lender

By:   /s/ Doreen Barr Name: Doreen Barr Title: Director

By:

 

/s/ Michael D. Spaight

Name: Michael D. Spaight

Title: Associate

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Construction/Term Loan Lender

By:

 

/s/ Duncan Caird            

Name: Duncan Caird

Title: Managing Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Construction/Term Loan Lender

By:

 

/s/ Robert Traband

Name: Robert Traband

Title: Managing Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Construction/Term Loan Lender

By:

 

/s/ Hamish Bunn

Name: Hamish Bunn

Title: Managing Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ROYAL BANK OF CANADA,

as Construction/Term Loan Lender

By:   /s/ Jason S. York Name: Jason S. York Title: Authorized Signatory

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

as Construction/Term Loan Lender

By:   /s/ Vanessa Lamort de Gail             Name: Vanessa Lamort de Gail Title:
Vice President By:   /s/ Vinod Mukani             Name: Vinod Mukani Title:
Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

STANDARD CHARTERED BANK,

as Construction/Term Loan Lender

By:   /s/ Robert K. Reddington             Name:   Robert K. Reddington Title:  
Credit Documentation Manager   Credit Documentation Unit WB Legal Americas By:  
/s/ Paul Clifford             Name:    Paul Clifford Title:   

Director

Head of Project Finance Americas

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOVEREIGN BANK, N.A.,
as Construction/Term Loan Lender

By:

 

/s/ Jorge Camina            

Name: 

 

Jorge Camina

Title:

 

Executive Director

By:

 

/s/ Alberto Garcia            

Name:

 

Alberto Garcia

Title:

 

Vice President

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

COMPASS BANK , D.B.A., BBVA COMPASS,

as Construction/Term Loan Lender

By:

 

/s/ E. Bieger Macaraeg            

Name: 

 

E. Bieger Macaraeg

Title:

 

Senior Vice President

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ING CAPITAL LLC,

as Construction/Term Loan Lender

By:

 

/s/ Subha Pasumarti

Name: 

 

Subha Pasumarti

Title:

 

Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LLOYDS TSB BANK PLC,

as Construction/Term Loan Lender

By:

 

/s/ Julia R. Franklin

Name: 

 

Julia R. Franklin

Title:

 

Vice President—F014

By:

 

/s/ Stephen Giacolone

Name:

 

Stephen Giacolone

Title:

 

Assistant Vice President—G011

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MIZUHO CORPORATE BANK, LTD.,

as Construction/Term Loan Lender

By:

 

/s/ Kazuhiro Toyoda

Name: 

 

Kazuhiro Toyoda

Title:

 

Deputy General Manager

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE KOREA DEVELOPMENT BANK,

NEW YORK BRANCH,

as Construction/Term Loan Lender

By:     /s/ Tae Jeong Yun            

Name:  Tae Jeong Yun

Title:    Head of Corporate Banking Team I

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LANDESBANK BADEN-WÜRTTEMBERG,Landesbank Baden-Württemberg,

as Construction/Term Loan Lender

By:   /s/ Mary Power

Name:

 

Mary Power

Title:

 

Consultant

By:

 

/s/ Sven Schindler

Name:

 

Sven Schindler

Title:

 

Landesbank Baden-Wurttemberg, NY Branch

 

Head of Controlling & Accounting

 

Deputy Branch Manager

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as Construction/Term Loan Lender

By:

 

/s/ Mark Sparrow

Name: 

 

Mark Sparrow

Title:

 

Director

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT INDUSTRIEL ET COMMERCIAL,

as Construction/Term Loan Lender

By:   /s/ Mark D. Palin Name: Mark D. Palin Title: Vice President By:   /s/
Bordes Patrick Name: Bordes Patrick Title:

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

GENERAL ELECTRIC CAPITAL
CORPORATION,

as Construction/Term Loan Lender

By:   /s/ Alta Yen Name: Alta Yen Title: Authorized Signatory

 

SIGNATURE PAGE TO SABINE PASS LIQUEFACTION, LLC CREDIT AGREEMENT (TERM LOAN A)



--------------------------------------------------------------------------------

EXHIBIT A TO CREDIT AGREEMENT (TERM LOAN A)

Definitions

“Advance” means each Construction/Term Loan Borrowing.

“Agent Parties” has the meaning provided in Section 10.11(j) (Notices and Other
Communications).

“Aggregate Construction/Term Loan Commitment” means three billion six hundred
twenty six million Dollars ($3,626,000,000), as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“Aggregate Tranche Commitment” means, with respect to Tranche 1, two hundred
million Dollars ($200,000,000), with respect to Tranche 2, one hundred fifty
million Dollars ($150,000,000), with respect to Tranche 3, one hundred fifty
million Dollars ($150,000,000), and with respect to Tranche 4, three billion one
hundred twenty six million Dollars ($3,126,000,000), in each case, as the same
may be reduced in accordance with Section 2.04 (Termination or Reduction of
Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Anti-Money Laundering Laws” means any applicable laws or regulations relating
to money laundering or terrorist financing, including, without limitation, the
Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Patriot Act; Laundering
of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and any similar laws or
regulations currently in force or hereafter enacted.

“Anti-Terrorism Laws” means any applicable laws relating to terrorism or money
laundering, including the Anti-Money Laundering Laws and the United States
Department of Treasury Office of Foreign Assets Control Laws.

“Applicable Margin” means (a) with respect to Construction/Term Loans that are
LIBO Loans, (i) prior to the Project Completion Date, 3.50%, and (ii) on the
Project Completion Date and thereafter, 3.75%, and (b) with respect to
Construction/Term Loans that are Base Rate Loans, (i) prior to the Project
Completion Date, 2.50%, and (ii) on the Project Completion Date and thereafter,
2.75%.

 

1



--------------------------------------------------------------------------------

“Approved Fund” means, with respect to any Construction/Term Loan Lender that is
a fund that invests in commercial loans, any other fund that invests in
commercial loans and is managed or advised by the same investment advisor as
such Construction/Term Loan Lender or by an Affiliate of such investment
advisor.

“Availability Period” means the period commencing on the date of the Initial
Advance and ending on the earliest to occur of (a) the Project Completion Date,
(b) the Date Certain and (c) the date the Construction/Term Loan Lenders
terminate all their Construction/Term Loan Commitments upon the occurrence and
during the continuance of an Event of Default.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (b) the average rate of interest in effect for such day as publicly
announced from time to time by the Term Loan A Administrative Agent as its
“prime rate” and (c) LIBOR for an interest period of one month plus one percent
(1%). The “prime rate” is the rate set by the Term Loan A Administrative Agent
based upon various factors including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Term Loan A Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means any Construction/Term Loan bearing interest at a rate
determined by reference to the Base Rate and the provisions of ARTICLE II
(Commitments and Borrowing) and ARTICLE III (Repayments, Prepayments, Interest
and Fees).

“Borrower” has the meaning provided in the Preamble.

“Borrowing Date” means, with respect to each Construction/Term Loan Borrowing,
the date on which funds are disbursed by the Construction/Term Loan Lenders (or
the Term Loan A Administrative Agent on their behalf) to the Borrower in
accordance with Section 2.03 (Borrowing of Loans).

“Borrowing Notice” means each request for Construction/Term Loan Borrowing of
Construction/Term Loans in the form of Exhibit C delivered in accordance with
Section 2.02 (Notice of Borrowings).

 

2



--------------------------------------------------------------------------------

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under the Term Loan A Credit Agreement or any
revocation of a notice of prepayment delivered under the Term Loan A Credit
Agreement.

“Change in Law” means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Governmental Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
any Construction/Term Loan Lender, by any lending office of such
Construction/Term Loan Lender, or by such Construction/Term Loan Lender’s
holding company, if any, with any written request, guideline, decision or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority charged with its interpretation or administration
made or issued after the Closing Date; provided, however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Closing Date” means the date on which conditions precedent in Section 6.01
(Conditions to Closing Date) have been satisfied or waived in accordance with
the Term Loan A Credit Agreement.

“Co-Documentation Agents” means HSBC Securities (USA), Inc., Morgan Stanley
Senior Funding, Inc., Royal Bank of Canada and Société Générale, in each case,
not in its individual capacity, but as co-documentation agent hereunder.

“Co-Syndication Agents” mean The Bank of Tokyo-Mitsubishi UFJ, LTD., Crédit
Agricole Corporate and Investment Bank and J.P. Morgan Securities LLC, in each
case, not in its individual capacity, but as co-syndication agent hereunder.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Fee” has the meaning provided in Section 3.13(a) (Fees).

 

3



--------------------------------------------------------------------------------

“Common Terms Agreement” means that Common Terms Agreement, dated on or about
the date hereof, by and among the Borrower, each Secured Debt Holder Group
Representative and Secured Hedge Representative that is a party thereto, the
Common Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(h) (Notices and Other
Communications).

“Construction Account” has the meaning provided in the Accounts Agreement.

“Construction/Term Loan” has the meaning provided in Section 2.01(a)
(Construction/Term Loans).

“Construction/Term Loan Borrowing” means each disbursement of Construction/Term
Loans by the Construction/Term Loan Lenders (or the Term Loan A Administrative
Agent on their behalf) on any single date to the Borrower in accordance with
Section 2.03 (Borrowing of Loans) and Section 6.04 (Conditions to Each
Construction/Term Loan Borrowing).

“Construction/Term Loan Commitment” means the Tranche 1 Construction/Term Loan
Commitment, the Tranche 2 Construction/Term Loan Commitment, the Tranche 3
Construction/Term Loan Commitment, and the Tranche 4 Construction/Term Loan
Commitment, individually or collectively as the context requires.

“Construction/Term Loan Commitment Percentage” means, as to any
Construction/Term Loan Lender at any time, with respect to each Tranche, the
percentage that such Construction/Term Loan Lender’s Construction/Term Loan
Commitment with respect to such Tranche then constitutes of the Aggregate
Tranche Commitment for such Tranche.

“Construction/Term Loan Lenders” means those construction/term loan lenders
identified on Schedule 2.01 and each other Person that acquires the rights and
obligations of any such Construction/Term Loan Lender pursuant to Section 10.04
(Assignments).

“Construction/Term Loan Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing Construction/Term Loans, in
each case duly executed and delivered by an Authorized Officer of the Borrower
in favor of each Construction/Term Loan Lender, including any promissory notes
issued by the Borrower in connection with assignments of any Construction/Term
Loan of the Construction/Term Loan Lenders, as they may be amended, restated,
supplemented or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Credit Agreement Secured Parties” means the Construction/Term Loan Lenders, the
Term Loan A Administrative Agent, the Common Security Trustee, any Term Loan A
Credit Agreement Interest Rate Protection Provider and each of their respective
successors and permitted assigns, in each case in connection with the Term Loan
A Credit Agreement or the Construction/Term Loan Notes.

“Default Rate” has the meaning provided in Section 3.05 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a Construction/Term Loan Lender which (a) has
defaulted in its obligations to fund any Construction/Term Loan or otherwise
failed to comply with its obligations under Section 2.01 (Construction/Term
Loans), unless (x) such default or failure is no longer continuing or has been
cured within three (3) Business Days after such default or failure or (y) such
Construction/Term Loan Lender notifies the Term Loan A Administrative Agent and
the Borrower in writing that such failure is the result of such
Construction/Term Loan Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower and/or the Term Loan A
Administrative Agent that it does not intend to comply with its obligations
under Section 2.01 (Construction/Term Loans) or has made a public statement to
that effect or (c) has, or has a direct or indirect parent company that has,
(x) become the subject of a proceeding under any Bankruptcy Code or any
applicable federal, state or other statute or law relating to bankruptcy,
insolvency, reorganization or other relief for debtors, or (y) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that, for the avoidance of doubt, a Construction/Term Loan
Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership or
acquisition of any equity interest in that Construction/Term Loan Lender or any
direct or indirect parent company thereof by a Government Authority or (ii) in
the case of a solvent Person, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Government Authority under or
based on the law of the country where such Person is subject to home
jurisdiction supervision if Government Rule requires that such appointment not
be publicly disclosed , in any case, where such action does not result in or
provide such Construction/Term Loan Lender with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Construction/Term Loan Lender (or
such Government Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Construction/Term Loan Lender.

 

5



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Construction/Term Loan Lender, (b) an
Affiliate of any Construction/Term Loan Lender and (c) any other Person (other
than a natural person) approved by the Term Loan A Administrative Agent (not to
be unreasonably withheld) and, unless an Event of Default shall then be
continuing, with the consent of the Borrower (not to be unreasonably withheld);
provided that the Borrower shall be deemed to have consented unless it shall
object thereto by written notice to the Term Loan A Administrative Agent within
five (5) Business Days after having received notice of the proposed assignment;
provided further that, notwithstanding the foregoing, Eligible Assignee shall
not include any Defaulting Lender, Loan Party, the Sponsor, Blackstone, any
Material Project Party or any Affiliate or Subsidiary of any of the foregoing
(other than (i) any fund managed by, or under common management with, GSO
Capital Partners LP, (ii) any fund managed by GSO Debt Funds Management LLC,
Blackstone Debt Advisors L.P., Blackstone Distressed Securities Advisors L.P.,
Blackstone Mezzanine Advisors L.P. or Blackstone Mezzanine Advisors II L.P. and
(iii) any other Affiliate of Blackstone Capital Partners VI or GSO Capital
Partners LP that is a bona fide diversified debt fund, in each case only if the
sum of the undisbursed Construction Term/Loan Commitments and the
Construction/Term Loans of such Persons does not exceed $300,000,000 in the
aggregate; provided, that for the avoidance of doubt, any outstanding
Construction/Term Loan Commitments and Construction/Term Loans of such
Affiliates of Blackstone shall be disregarded (x) from both the numerator and
denominator for purposes of calculating any voting percentage required to
approve or deny any action, vote, consent, waiver or other matter under the
Financing Documents and (y) for all other purposes as set forth in
Section 3.3(b) of the Intercreditor Agreement).

“Eligible Transferee” means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody’s.

“Excluded Taxes” means, with respect to the Term Loan A Administrative Agent,
any Construction/Term Loan Lender or any other recipient of any payment to be
made by or on account of any Obligation of the Borrower, (a) (i) income or
franchise Taxes, in each case, imposed on (or measured by) its net income
(however denominated) by the United States or by the jurisdiction (or any
subdivision thereof) under the laws of which such Person is organized or in
which its principal office is located or, in the case of a Construction/Term
Loan Lender, in which its applicable lending office is located or (ii) any
branch profits Taxes or any similar Taxes on retained earnings imposed by any
jurisdiction described in clause (a)(i) that relates to such Person or any
jurisdiction in which the Borrower is located, (b) in the case of a
Construction/Term Loan Lender, any U.S. federal withholding Tax that is imposed
on amounts payable to such Construction/Term Loan Lender with respect to an
applicable interest in a Construction/Term Loan pursuant to a law in effect at
the time such Construction/Term Loan Lender becomes a party to the Term Loan A
Credit Agreement (other than pursuant to an assignment request by the Borrower
under Section 4.04 (Obligation to

 

6



--------------------------------------------------------------------------------

Mitigate)) or changes its lending office (except to the extent that amounts with
respect to such Taxes were payable either to such Construction/Term Loan
Lender’s assignor immediately before such Construction/Term Loan Lender became a
party hereto or to such Construction/Term Loan Lender immediately before it
changed its lending office), (c) Taxes attributable to such Construction/Term
Loan Lender’s failure to comply with Section 4.06(e) (Taxes- Status of Lenders),
(d) any United States federal withholding Tax imposed under FATCA and (e) Other
Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of the Term Loan A Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
Treasury regulation promulgated thereunder and published administrative guidance
implementing such Sections.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the Term Loan A Administrative Agent from three (3) federal funds brokers of
recognized standing selected by the Term Loan A Administrative Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Construction/Term Loan Lender or the Term Loan A Administrative
Agent pursuant to Section 3.13 (Fees).

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the Term Loan A
Administrative Agent, the Common Security Trustee, the Construction/Term Loan
Lenders or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder other than Excluded Taxes, and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 10.08(a) (Indemnification by
the Borrower).

 

7



--------------------------------------------------------------------------------

“Information” has the meaning provided in Section 10.17 (Treatment of Certain
Information; Confidentiality).

“Initial Advance” means the first Construction/Term Loan Borrowing.

“Initial Quarterly Payment Date” means the first March 31, June 30, September 30
or December 31 to occur at least three calendar months following the earlier to
occur of (i) the Project Completion Date and (ii) the date upon which all of the
Construction/Term Loan Commitments have been utilized or terminated.

“Insurance Program” means the insurance program required by Schedule 6.6 of the
Common Terms Agreement.

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means, with respect to any LIBO Loan, the period beginning on
the date on which such LIBO Loan is made pursuant to Section 2.03(a) (Borrowing
of Loans) or on the last day of the immediately preceding Interest Period
therefor, as applicable, and ending on the numerically corresponding day in the
calendar month that is one (1), two (2), three (3) or six (6) months thereafter,
in either case as the Borrower may select in the relevant Borrowing Notice or
Interest Period Notice; provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the month at the end of such Interest
Period) shall end on the last Business Day of the month at the end of such
Interest Period, (iii) no Interest Period may end later than the Maturity Date,
and (iv) any Interest Period for a Construction/Term Loan which would otherwise
end after the Maturity Date shall end on the Maturity Date.

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit D, executed by an Authorized Officer of the Borrower.

“Interest Rate Protection Agreements” means each interest rate swap, collar,
put, or cap, or other interest rate protection arrangement with a Term Loan A
Qualified Counterparty, in each case that is entered into in accordance with
Section 6.11 (Interest Rate Protection Agreements) of the Common Terms Agreement
in order to hedge the interest rate exposure with respect to the
Construction/Term Loans and is substantially in the form attached hereto as
Exhibit F.

 

8



--------------------------------------------------------------------------------

“Joint Lead Arranger” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Crédit
Agricole Corporate and Investment Bank, Credit Suisse Securities (USA) LLC,
Deutsche Bank Trust Company Americas, HSBC Securities (USA), Inc., J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, and
SG Americas Securities, LLC, Standard Chartered Bank and Union Bank, N.A in each
case, not in its individual capacity, but as joint lead arranger hereunder and
any successors and permitted assigns.

“Joint Lead Bookrunner” means The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Union
Bank, N.A., Crédit Agricole Corporate and Investment Bank, Credit Suisse
Securities (USA) LLC, HSBC Securities (USA), Inc., J.P. Morgan Securities LLC,
Morgan Stanley Senior Funding, Inc., Royal Bank of Canada and SG Americas
Securities, LLC, in each case, not in its individual capacity, but as joint lead
bookrunner hereunder and any successors and permitted assigns.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit E-1 or E-2.

“LIBO Loan” means any Construction/Term Loan bearing interest at a rate
determined by reference to LIBOR and the provisions of ARTICLE II (Commitments
and Borrowing) and ARTICLE III (Repayments, Prepayments, Interest and Fees).

“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the Term Loan A Administrative Agent to be
the offered rate that appears on the page of Reuters Screen LIBOR01 (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or (b) if the rate referenced in the
preceding clause (a) does not appear on such page or service or such page or
service is not available, the rate determined by the Term Loan A Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or (c) if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Term Loan A Administrative
Agent as the average rate of interest at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the LIBO Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the Term Loan A
Administrative Agent (or its Affiliates) to major banks in the London interbank
LIBO market at its request at approximately 4:00 p.m. (London time) two
(2) Business Days prior to the first day of such Interest Period.

 

9



--------------------------------------------------------------------------------

“LNG” has the meaning provided in the Preamble.

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) the seventh anniversary of the Closing Date.

“Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).

“Non-Consenting Lender” has the meaning provided in Section 4.04(d) (Obligation
to Mitigate).

“Non-Recourse Parties” has the meaning provided in Section 10.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes- Status of
Lenders).

“Notice of Project Completion” means the Notice of Project Completion in the
form of Exhibit G.

“Obligations” means, collectively, (a) all Indebtedness, Construction/Term
Loans, advances, debts, liabilities (including any indemnification or other
obligations that survive the termination of the Financing Documents (excluding
any Secured Debt Instrument other than the Credit Agreement)), and all other
obligations, howsoever arising (including Guarantee obligations), in each case,
owed by Borrower to the Credit Agreement Secured Parties (or any of them) of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of the Financing Documents (excluding any Secured Debt Instrument
other than the Credit Agreement), (b) any and all sums reasonably advanced by
Term Loan A Administrative Agent in order to preserve the Collateral or preserve
the security interest of the Credit Agreement Secured Parties in the Collateral
(including, but without duplication of Borrower’s Obligation to repay the same,
amounts described in the last sentence of the definition of Operation and
Maintenance Expenses) and (c) in the event of any proceeding for the collection
or enforcement of the obligations described in clauses (a) and (b) above, after
an Event of Default shall have occurred and be continuing and the
Construction/Term Loans have been accelerated pursuant to Section 8.02
(Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon Other Event of
Default), the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Construction/Term Loan Lenders of their rights under the
Security Documents, together with any necessary attorneys’ fees and court costs.

 

10



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Term Loan A Administrative
Agent, any Construction/Term Loan Lender or any other recipient of any payment
to be made by or on account of any Obligation of the Borrower, Taxes imposed as
a result of a former or present connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Construction/Term Loan or Financing
Document).

“Other Taxes” mean any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.04 (Obligation to
Mitigate).

“Participant” has the meaning provided in Section 10.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 10.04(d)
(Assignments).

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“Permitted Completion Amount” means a sum equal to an amount certified by the
Borrower and the Independent Engineer on the Project Completion Date and
approved by the Term Loan A Administrative Agent (acting reasonably) as
necessary to pay one hundred fifty percent (150%) of the Permitted Completion
Costs.

“Permitted Completion Costs” means unpaid Project Costs (including Project Costs
not included in the Construction Budget and Schedule delivered on the Closing
Date) reasonably anticipated to be required for the Project to pay all remaining
costs associated with outstanding Punchlist (as defined in the EPC Contract)
work, retainage, fuel incentive payments, disputed amounts (unless such disputed
amounts have been escrowed pursuant to Section 18.4 of the EPC Contract), and
other costs required under the EPC Contract.

 

11



--------------------------------------------------------------------------------

“Pipeline Improvements” means the improvements to the Pipeline envisioned by the
Precedent Agreement.

“Platform” has the meaning provided in Section 10.11(i) (Notices and Other
Communications).

“Project” has the meaning provided in the Preamble.

“Project Completion Date” means the date upon which all of the conditions set
forth in Section 6.05 (Conditions to Project Completion Date) of the Term Loan A
Credit Agreement have been either satisfied, to the satisfaction of the Required
Banks, or, in each case, waived by the Required Banks.

“Quarterly Payment Date” means the Initial Quarterly Payment Date and each
March 31, June 30, September 30 and December 31 thereafter.

“Register” has the meaning provided in Section 2.03(f) (Borrowing of Loans).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, members, partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Required Banks” means at any time, the Construction/Term Loan Lenders holding
in excess of fifty percent (50.00%) of the sum of (a) the aggregate undisbursed
Construction/Term Loan Commitments plus (b) the then aggregate outstanding
principal amount of the Construction/Term Loans, in each case of all Tranches,
(excluding in each such case any Construction/Term Loan Lender that is a
Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each Construction/Term Loan Commitment and
any outstanding principal amount of any Construction/Term Loan of any such
Construction/Term Loan Lender); provided that prior to the Project Completion
Date, for purposes of (i) Sections 6.03 (Conditions to Second Advance), 6.04
(Conditions to Each Construction/Term Loan Borrowing), and 6.05 (Conditions to
Project Completion Date), (ii) Section 10.01 (Amendments, Etc) with respect to
any amendment, waiver, termination or consent under Sections 6.03 (Conditions to
Second Advance), 6.04 (Conditions to Each Construction/Term Loan Borrowing), and
6.05 (Conditions to Project Completion Date), (iii) any amendment, waiver,
termination or consent with respect to Section 7.13 (EPC and Construction
Contracts) of the Common Terms Agreement and (iv) voting with respect to any
Fundamental Decision (as defined in the Intercreditor Agreement), such excess of
fifty percent (50.00%) must include the Required Tranche 4 Banks.

“Required Fees Account” has the meaning provided in the Accounts Agreement.

 

12



--------------------------------------------------------------------------------

“Required Fees Amount” has the meaning provided in the Accounts Agreement.

“Required Tranche 4 Banks” means at any time, the Construction/Term Loan Lenders
holding in excess of fifty percent (50.00%) of the sum of (a) the aggregate
undisbursed Tranche 4 Construction/Term Loan Commitments plus (b) the then
aggregate outstanding principal amount of the Construction/Term Loans made under
Tranche 4 (excluding in each such case any Construction/Term Loan Lender that is
a Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each Tranche 4 Construction/Term Loan
Commitment and any outstanding principal amount of any Construction/Term Loan
made under Tranche 4 of any such Construction/Term Loan Lender).

“Sabine Pass LNG” has the meaning provided in the Preamble.

“Sabine Pass Terminal” has the meaning provided in the Preamble.

“Special Supermajority Banks” means at any time, Construction/Term Loan Lenders
holding in excess of eighty percent (80.00%) of the sum of (a) the aggregate
undisbursed Construction/Term Loan Commitments plus (b) the then aggregate
outstanding principal amount of the Construction/Term Loans, in each case of all
Tranches, (excluding in each such case any Construction/Term Loan Lender that is
a Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each Construction/Term Loan Commitment and
any outstanding principal amount of any Construction/Term Loan of any such
Construction/Term Loan Lender); provided that prior to the Project Completion
Date, for purposes of (i) Section 6.04 (Conditions to Each Construction/Term
Loan Borrowing) and (ii) Section 10.01 (Amendments, Etc) with respect to any
amendment, waiver, termination or consent under Section 6.04 (Conditions to Each
Construction/Term Loan Borrowing), such excess of eighty percent (80.00%) must
include the Required Tranche 4 Banks.

“Specified Completion Conditions” means the conditions to the occurrence of the
Project Completion Date set forth in clauses (c), (d), (h) (as to the Pipeline
Improvements only), (l)(ii) with respect to item 7 of the Gas Sourcing Plan,
(p) (as to the Project being in service), (r) and (s) of Section 6.05
(Conditions to Project Completion Date).

“Sponsor” has the meaning provided in the Preamble.

“Stated Amount” has the meaning given to it in the Accounts Agreement.

 

13



--------------------------------------------------------------------------------

“Supermajority Banks” means at any time, Construction/Term Loan Lenders holding
in excess of sixty six and two-thirds percent (66.66%) of the sum of (a) the
aggregate undisbursed Construction/Term Loan Commitments plus (b) the then
aggregate outstanding principal amount of the Construction/Term Loans, in each
case of all Tranches, (excluding in each such case any Construction/Term Loan
Lender that is a Defaulting Lender, a Loan Party, the Sponsor, a Material
Project Party or an Affiliate or Subsidiary thereof, and each Construction/Term
Loan Commitment and any outstanding principal amount of any Construction/Term
Loan of any such Construction/Term Loan Lender); provided that prior to the
Project Completion Date, for purposes of (i) Section 6.04 (Conditions to Each
Construction/Term Loan Borrowing) and (ii) Section 10.01 (Amendments, Etc) with
respect to any amendment, waiver, termination or consent under Section 6.04
(Conditions to Each Construction/Term Loan Borrowing), such excess of sixty six
and two-thirds percent (66.66%) must include the Required Tranche 4 Banks.

“Term Loan A Administrative Agent” means Société Générale, not in its individual
capacity, but solely as administrative agent for the Construction/Term Loan
hereunder, and each other Person that may, from time to time, be appointed as
successor Term Loan A Administrative Agent pursuant to Section 9.07 (Resignation
or Removal of Term Loan A Administrative Agent).

“Term Loan A Credit Agreement Interest Rate Protection Provider” means each
Person (other than the Borrower) who is party to any Interest Rate Protection
Agreement that is entered into pursuant to Section 6.11 (Interest Rate
Protection Agreements) of the Common Terms Agreement in order to hedge the
interest rate exposure with respect to the Construction/Term Loans.

“Term Loan A Hedge Termination Value” means, in respect of any Interest Rate
Protection Agreement to which a Term Loan A Credit Agreement Interest Rate
Protection Provider is a party, after taking into account the effect of any
legally enforceable netting agreement to which the Borrower is a party relating
to such Interest Rate Protection Agreement, for any date on or after the date
such Interest Rate Protection Agreement has been closed out and termination
value determined in accordance therewith, such termination value.

“Term Loan A Initial Advance Account” has the meaning provided in the Accounts
Agreement.

“Term Loan A Qualified Counterparty” means:

(a) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is the Term Loan A
Administrative Agent or any Construction/ Term Loan Lender as of the date of the
Common Terms Agreement or (ii) any Affiliate of any Person listed in the
foregoing clause (a)(i) of this definition; and

 

14



--------------------------------------------------------------------------------

(b) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is the Term Loan A
Administrative Agent or any Construction/ Term Loan Lender after the date of the
Common Terms Agreement or (ii) any Affiliate of any Person listed in the
foregoing clause (b)(i) of this definition, in each case, with a credit rating
(or a guaranty from a Person with a credit rating) of at least A- from S&P or
Fitch or at least A-3 from Moody’s.

“Trade Date” has the meaning provided in Section 10.04(b) (Assignments).

“Tranche” means Tranche 1, Tranche 2, Tranche 3, or Tranche 4.

“Tranche 1” means the tranche of Construction/Term Loans funded or to be funded
with the Tranche 1 Construction/Term Loan Commitments.

“Tranche 1 Construction/Term Loan Commitment” means, with respect to each
Construction/Term Loan Lender, the commitment of such Construction/Term Loan
Lender to make Construction/Term Loans, as set forth opposite the name of such
Construction/Term Loan Lender in the column entitled “Tranche 1
Construction/Term Loan Commitment” in Schedule 2.01, or if such
Construction/Term Loan Lender has entered into one or more Lender Assignment
Agreements, set forth opposite the name of such Construction/Term Loan Lender in
the Register maintained by the Term Loan A Administrative Agent pursuant to
Section 2.03(f) (Borrowing of Loans) as such Construction/Term Loan Lender’s
Tranche 1 Construction/Term Loan Commitment, as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 2” means the tranche of Construction/Term Loans funded or to be funded
with the Tranche 2 Construction/Term Loan Commitments.

“Tranche 2 Construction/Term Loan Commitment” means, with respect to each
Construction/Term Loan Lender, the commitment of such Construction/Term Loan
Lender to make Construction/Term Loans, as set forth opposite the name of such
Construction/Term Loan Lender in the column entitled “Tranche 2
Construction/Term Loan Commitment” in Schedule 2.01, or if such
Construction/Term Loan Lender has entered into one or more Lender Assignment
Agreements, set forth opposite the name of such Construction/Term Loan Lender in
the Register maintained by the Term Loan A Administrative Agent pursuant to
Section 2.03(f) (Borrowing of Loans) as such Construction/Term Loan Lender’s
Tranche 2 Construction/Term Loan Commitment, as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

 

15



--------------------------------------------------------------------------------

“Tranche 3” means the tranche of Construction/Term Loans funded or to be funded
with the Tranche 3 Construction/Term Loan Commitments.

“Tranche 3 Construction/Term Loan Commitment” means, with respect to each
Construction/Term Loan Lender, the commitment of such Construction/Term Loan
Lender to make Construction/Term Loans, as set forth opposite the name of such
Construction/Term Loan Lender in the column entitled “Tranche 3
Construction/Term Loan Commitment” in Schedule 2.01, or if such
Construction/Term Loan Lender has entered into one or more Lender Assignment
Agreements, set forth opposite the name of such Construction/Term Loan Lender in
the Register maintained by the Term Loan A Administrative Agent pursuant to
Section 2.03(f) (Borrowing of Loans) as such Construction/Term Loan Lender’s
Tranche 3 Construction/Term Loan Commitment, as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 4” means the tranche of Construction/Term Loans funded or to be funded
with the Tranche 4 Construction/Term Loan Commitments.

“Tranche 4 Construction/Term Loan Commitment” means, with respect to each
Construction/Term Loan Lender, the commitment of such Construction/Term Loan
Lender to make Construction/Term Loans, as set forth opposite the name of such
Construction/Term Loan Lender in the column entitled “Tranche 4
Construction/Term Loan Commitment” in Schedule 2.01, or if such
Construction/Term Loan Lender has entered into one or more Lender Assignment
Agreements, set forth opposite the name of such Construction/Term Loan Lender in
the Register maintained by the Term Loan A Administrative Agent pursuant to
Section 2.03(f) (Borrowing of Loans) as such Construction/Term Loan Lender’s
Tranche 4 Construction/Term Loan Commitment, as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes- Status of Lenders).

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” means the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of provisions relating to such perfection
or priority and for purposes of definitions related to such provisions.

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the Term Loan A Administrative Agent.

 

16